Exhibit 10.1

 

 

execution version

 

SIXTH AMENDMENT

SIXTH AMENDMENT, dated as of October 23, 2018 (this “Amendment”), to the Credit
Agreement, dated as of November 15, 2010 (as amended from time to time, the
“Credit Agreement”), among Universal Health Services, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and the other agents party
thereto.  

W I T N E S S E T H:

WHEREAS, the Borrower and the Administrative Agent are parties to the Credit
Agreement;

WHEREAS, the Borrower has requested (i) the establishment of  a “Tranche A Term
Facility” a portion of which would replace the Tranche A Term Loans under and as
defined in the Credit Agreement outstanding immediately prior to giving effect
to this Amendment, (ii) the establishment of a “Revolving Facility” which would
replace the Revolving Facility under and as defined in the Credit Agreement and
(iii) certain other amendments to the Credit Agreement as set forth herein;

WHEREAS, each party to this Amendment designated as a “Tranche A Term Lender” on
its signature page hereto (each a “Tranche A Term Lender”) wishes to provide a
portion of the Tranche A Term Loans on the terms set forth herein (“Tranche A
Term Loans”); and

WHEREAS, each party to this Amendment designated as a “Revolving Lender” on its
signature page hereto (each a “Revolving Lender”) wishes to provide a portion of
the Revolving Commitments on the terms set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
which are defined in the Amended Credit Agreement (as defined below) are used
herein as therein defined.

2.Tranche A Term Lenders. Each Tranche A Term Lender as set forth on Schedule
1.1A to the Amended Credit Agreement (as such Schedule is amended in Exhibit B
hereto) hereby agrees, on the terms and conditions set forth herein and in the
Amended Credit Agreement, to make a Tranche A Term Loan to the Borrower on the
Sixth Amendment Effective Date (as defined below) in accordance with Section 2.1
of the Amended Credit Agreement.  Each Tranche A Term Lender shall, effective on
the Sixth Amendment Effective Date, become a party to the Amended Credit
Agreement as a “Tranche A Term Lender”.  Each Tranche A Term Lender shall,
effective on the Sixth Amendment Effective Date, have the rights and obligations
of a “Tranche Term Lender” under the Amended Credit Agreement and the other Loan
Documents.  A portion of the Tranche A Term Loans up to the aggregate principal
amount of Tranche A Term Loans outstanding under and as defined in the Credit
Agreement (prior to giving effect to any amendments to the Credit Agreement
pursuant to this Amendment) shall constitute Replacement Term Loans under and as
defined in the Credit Agreement (prior to giving effect to any amendments to the
Credit Agreement pursuant to this Amendment) and the holders of such Replacement
Term Loans shall constitute Required Lenders under and as defined in the Credit
Agreement (prior to

064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

 

giving effect to any amendments to the Credit Agreement pursuant to this
Amendment) and, immediately upon the making of such Replacement Term Loans, such
holders shall and do hereby approve the establishment of the Revolving Credit
Commitments and the other amendments to the Credit Agreement set forth in this
Amendment that require the consent of the Required Lenders under and as defined
in the Credit Agreement as set forth herein.

3.Revolving Commitment.  Each Revolving Lender agrees to provide a Revolving
Commitment on the terms set forth in the Amended Credit Agreement in the amount
set forth in Schedule 1.1A thereto opposite such Revolving Lender’s name under
the heading “Revolving Commitment” as of the Sixth Amendment Effective Date, as
such Schedule is revised in Exhibit B hereto.

4.Amendments to the Credit Agreement.  

(a)Effective as of the Sixth Amendment Effective Date, the Credit Agreement is
hereby amended and restated as set forth in the pages attached hereto as Exhibit
A (as amended, the “Amended Credit Agreement”); and

(b)Effective as of the Sixth Amendment Effective Date, Schedules 1.1A, 1.1C,
1.1D, 1.1E, 3.1, 4.2, 4.4(a), 4.4(b), 4.6, 4.15, 4.19(c), 6.13, 7.2(d) and
7.3(f) to the Credit Agreement are hereby amended to be in the form of Exhibit B
attached hereto.

5.Consent. For purposes of clause (v) in Section 2 of the Collateral Agreement,
the Administrative Agent and the Required Lenders hereby consent to increasing
the limit on the aggregate outstanding amount of the purchase price or loan from
the applicable lenders or investors under all Receivables Financings at any time
to the greater amount as set forth therein; provided that the aggregate
outstanding amount of such purchase price or loan from such lenders or investors
under all Receivables Financings shall not at any time exceed $600,000,000.  

6.Effectiveness. This Amendment, the obligation of each Tranche A Term Lender to
make a Tranche A Term Loan and the obligation of each Revolving Lender to
provide a Revolving Commitment shall become effective as of the date (the “Sixth
Amendment Effective Date”) on which each of the following conditions precedent
shall have been satisfied:

(a)

The Administrative Agent shall have received each of the following, dated as of
the Sixth Amendment Effective Date (unless otherwise agreed to by the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent:

 

(i)

this Amendment, duly executed and delivered by the Borrower, the Guarantors,
each of the Revolving Lenders and the Tranche A Term Lenders listed on Exhibit B
hereto and the Administrative Agent;

 

(ii)

the legal opinion of (A) the Borrower’s general counsel, or other counsel
reasonably acceptable to the Administrative Agent and (B) Norton Rose Fulbright
US LLP, counsel to the Borrower and its Subsidiaries;

 

(iii)

the Administrative Agent shall have received a certificate of the secretary or
similar officer of each Loan Party dated as of the Sixth Amendment Effective
Date and certifying (a) attached thereto is a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the board
of directors or managing member (or equivalent governing body) of each Loan
Party authorizing (x) the execution, delivery and performance of this Amendment
and the Amended Credit Agreement (and any agreements relating thereto) and (y)
in the case of the Borrower, the extensions of credit contemplated

064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

 

hereunder and under the Amended Credit Agreement, (b) attached thereto is a copy
of the certificate or articles of incorporation, certificate of limited
partnership, certificate of formation or other equivalent constituent and
governing documents of such Loan Party, (c) attached thereto is a true and
complete copy of the by-laws (or partnership agreement, limited liability
company agreement or other equivalent constituent and governing documents) of
such Loan Party as in effect on the Sixth Amendment Effective Date and at all
times since a date prior to the date of the resolutions described in clause (a)
above, (d) subject to Section 6.13 of the Amended Credit Agreement, certificates
as to the good standing of each Loan Party that is a registered organization as
of a recent date from the Secretary of State (or other similar official) from
its jurisdiction of organization and (e) as to the incumbency and specimen
signature of each officer executing this Amendment or any other document
delivered in connection herewith on behalf of such Loan Party (it being
understood that solely with respect to each Guarantor that does not have total
book assets (including Capital Stock, but excluding intercompany accounts and
accounts receivable) with an aggregate value exceeding $10,000,000, the document
described in clause (d) is not required to be provided); and

 

(iv)

The Administrative Agent shall have received a perfection certificate, dated the
Sixth Amendment Effective Date and signed by a responsible officer of the
Borrower, in a form reasonably satisfactory to the Administrative Agent in
respect of the Loan Parties and the Collateral.

 

(b)

Each of the representations and warranties made by any Loan Party in or pursuant
to the Amended Credit Agreement and other Loan Documents shall be true and
correct in all material respects on and as of the Sixth Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects).

 

(c)

No Default or Event of Default has occurred and is continuing on the Sixth
Amendment Effective Date or after giving effect to the amendments contemplated
herein and the extensions of credit requested to be made on the Sixth Amendment
Effective Date.

 

(d)

All governmental and third party approvals necessary in connection with the
transactions contemplated hereby and by the Credit Agreement shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the financing contemplated hereby.

 

(e)

All outstanding principal, interest and fees outstanding and accrued under the
Credit Agreement (prior to giving effect to any amendments to the Credit
Agreement pursuant to this Amendment) as of the Sixth Amendment Effective Date
shall have been paid in full by the Borrower to the Administrative Agent, in
each case, for the account of the relevant Lenders or the Administrative Agent,
as applicable, and all Revolving Commitments as in effect immediately prior to
the effectiveness of this Amendment under and as defined in the Credit Agreement
(prior to giving effect to any amendments to the Credit Agreement pursuant to
this Amendment) shall concurrently be automatically terminated.  

 

(f)

The Lenders and the Administrative Agent shall have received all fees required
to be paid, and all expenses for which invoices have been presented on or before
the Sixth Amendment Effective Date.  

064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

 

 

(g)

The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the incurrence of
all Indebtedness in connection herewith on the Sixth Amendment Effective Date,
are Solvent.

 

(h)

The Administrative Agent shall have received, at least 5 days prior to the Sixth
Amendment Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, previously
requested by the Administrative Agent.

 

(i)

The Borrower shall have received a corporate rating and/or family rating from
Moody’s and S&P and the Tranche A Term Loans shall have received a credit rating
from Moody’s and S&P, in each case after giving effect to the incurrence of all
Indebtedness in connection therewith and herewith on the Sixth Amendment
Effective Date.

 

(j)

The Administrative Agent shall have received a notice of borrowing with respect
to the Tranche A Term Loans and the Revolving Loans to be made on the Sixth
Amendment Effective Date.  

(k)

The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower, in form and substance reasonably acceptable
to the Administrative Agent, that contains calculations of the amount that is
50% of the sum of (x) accounts receivable, net, of the Borrower and its
Subsidiaries, as set forth on its most recent balance sheet as at the time of
determination plus (y) the allowance for doubtful accounts with respect to such
accounts receivable as set forth in the footnotes to the Borrower’s most recent
financial statements.

 

7.Ratification.  Each of the Guarantors acknowledges that its consent to this
Amendment is not required, but each of the undersigned nevertheless does hereby
agree and consent to this Amendment and to the documents and agreements referred
to herein.  Each of the Guarantors agrees and acknowledges that (i)
notwithstanding the effectiveness of this Amendment, such Guarantor’s guarantee
shall remain in full force and effect without modification thereto and (ii)
nothing herein shall in any way limit any of the terms or provisions of such
Guarantor’s guarantee, the Collateral Agreement or any other Loan Document
executed by such Guarantor (as the same may be amended from time to time), all
of which are hereby ratified, confirmed and affirmed in all respects as of the
Sixth Amendment Effective Date.  Each of the Guarantors hereby agrees and
acknowledges that no other agreement, instrument, consent or document shall be
required to give effect to this Section 7.  Each of the Guarantors hereby
further acknowledges that the Borrower, the Administrative Agent and any Lender
may from time to time enter into any further amendments, modifications,
terminations and/or waivers of any provision of the Loan Documents without
notice to or consent from such Guarantor and without affecting the validity or
enforceability of such Guarantor’s guarantee or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s
guarantee.  Each Loan Party agrees that each Security Document secures all
Obligations of the Loan Parties in accordance with the terms thereof.  Each Loan
Party ratifies and confirms that all Liens granted, conveyed, or assigned to the
Administrative Agent by such Person pursuant to each Loan Document to which it
is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations after giving
effect to the transactions contemplated by this Amendment.

8.Effect.  Except as expressly amended hereby and which shall take effect only
on and after the Amendment, all of the representations, warranties, terms,
covenants and conditions of the Loan Documents shall remain unamended and not
waived and shall continue to be in full force and effect.

064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

 

9.Counterparts.  This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  

10.Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.Integration.  This Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

12.GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.NO NOVATION.  This Amendment shall not extinguish the obligations for the
payment of money outstanding under the Credit Agreement (except to the extent
repaid as provided herein or in the Credit Agreement) or discharge or release
the Lien or priority of any Security Document or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith and except to the extent
repaid as provided herein. Nothing implied in this Amendment or in any other
document contemplated hereby shall be construed as a release or other discharge
of any of the Loan Parties under any Loan Document from any of its obligations
and liabilities as a borrower, guarantor or pledgor under any of the Loan
Documents (except to the extent repaid as provided herein).  All of the Liens
and security interests created and arising under any Loan Document remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, after
giving effect to this Amendment, as collateral security for its obligations,
liabilities and indebtedness under the Credit Agreement and under its
guarantees, if any, in the Loan Documents.

 

 

[Remainder of page left blank intentionally]

 

064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

 

UNIVERSAL HEALTH SERVICES, INC.


By:/s/ Steve Filton
Name:Steve Filton
Title:Executive Vice President

 

 

UHS OF DELAWARE, INC.


By:/s/ Steve Filton

Name:Steve Filton
Title:Senior Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ASCEND HEALTH CORPORATION

CCS/LANSING, INC.

CHILDREN’S COMPREHENSIVE SERVICES, INC.

DEL AMO HOSPITAL, INC.

FRONTLINE BEHAVIORAL HEALTH, INC.

LANCASTER HOSPITAL CORPORATION

MCALLEN MEDICAL CENTER, INC.

MERION BUILDING MANAGEMENT, INC.

MERIDELL ACHIEVEMENT CENTER, INC.

NORTHWEST TEXAS HEALTHCARE SYSTEM, INC.

OAK PLAINS ACADEMY OF TENNESSEE, INC.

PARK HEALTHCARE COMPANY

PENNSYLVANIA CLINICAL SCHOOLS, INC.

PSI SURETY, INC.

RIVER OAKS, INC.

SOUTHEASTERN HOSPITAL CORPORATION

SPARKS FAMILY HOSPITAL, INC.

STONINGTON BEHAVIORAL HEALTH, INC.

TEMECULA VALLEY HOSPITAL, INC.

THE ARBOUR, INC.

TWO RIVERS PSYCHIATRIC HOSPITAL, INC.

UHS CHILDREN’S SERVICES, INC.

UHS HOLDING COMPANY, INC.

UHS OF CORNERSTONE, INC.

UHS OF CORNERSTONE HOLDINGS, INC.

UHS OF D.C., INC.

UHS OF DENVER, INC.

UHS OF FAIRMOUNT, INC.

UHS OF FULLER, INC.

UHS OF GEORGIA, INC.

UHS OF GEORGIA HOLDINGS, INC.



UHS OF HAMPTON, INC.

UHS OF HARTGROVE, INC.

UHS OF OKLAHOMA, INC.

UHS OF PARKWOOD, INC.

UHS OF PENNSYLVANIA, INC.

UHS OF PROVO CANYON, INC.

UHS OF PUERTO RICO, INC.

UHS OF RIVER PARISHES, INC.

UHS OF SPRING MOUNTAIN, INC.

UHS OF TEXOMA, INC.

UHS OF TIMBERLAWN, INC.

UHS OF TIMPANOGOS, INC.

UHS OF WESTWOOD PEMBROKE, INC.

UHS OF WYOMING, INC.

UHS SAHARA, INC.

UHS-CORONA, INC.

UNITED HEALTHCARE OF HARDIN, INC.

UNIVERSAL HEALTH SERVICES OF PALMDALE, INC.

UNIVERSAL HEALTH SERVICES OF RANCHO SPRINGS, INC.

VALLEY HOSPITAL MEDICAL CENTER, INC.

WISCONSIN AVENUE PSYCHIATRIC CENTER, INC.

 

 

 

By: /s/ Steve Filton

Name: Steve Filton

Title:Vice President

 

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ABS LINCS SC, INC.

ABS LINCS VA, INC.

ALLIANCE HEALTH CENTER, INC.

ALTERNATIVE BEHAVIORAL SERVICES, INC.

BENCHMARK BEHAVIORAL HEALTH SYSTEM, INC.

BHC ALHAMBRA HOSPITAL, INC.

BHC BELMONT PINES HOSPITAL, INC.

BHC FAIRFAX HOSPITAL, INC.

BHC FOX RUN HOSPITAL, INC.

BHC FREMONT HOSPITAL, INC.

BHC HEALTH SERVICES OF NEVADA, INC.

BHC HERITAGE OAKS HOSPITAL, INC.

BHC HOLDINGS, INC.

BHC INTERMOUNTAIN HOSPITAL, INC.

BHC MONTEVISTA HOSPITAL, INC.

BHC SIERRA VISTA HOSPITAL, INC.

BHC STREAMWOOD HOSPITAL, INC.

BRENTWOOD ACQUISITION, INC.

BRENTWOOD ACQUISITION - SHREVEPORT, INC.

BRYNN MARR HOSPITAL, INC.

CANYON RIDGE HOSPITAL, INC.

CALVARY CENTER, INC.

CEDAR SPRINGS HOSPITAL, INC.

FIRST HOSPITAL CORPORATION OF VIRGINIA BEACH

FORT LAUDERDALE HOSPITAL, INC.

FRN, INC.

GREAT PLAINS HOSPITAL, INC.

GULF COAST TREATMENT CENTER, INC.

H. C. CORPORATION

HARBOR POINT BEHAVIORAL HEALTH CENTER, INC.

HAVENWYCK HOSPITAL INC.

HHC AUGUSTA, INC.

HHC DELAWARE, INC.

HHC INDIANA, INC.

HHC OHIO, INC.

HHC RIVER PARK, INC.

HHC SOUTH CAROLINA, INC.

HHC ST. SIMONS, INC.

HORIZON HEALTH AUSTIN, INC.

HORIZON HEALTH CORPORATION

HSA HILL CREST CORPORATION



KIDS BEHAVIORAL HEALTH OF UTAH, INC.

LAUREL OAKS BEHAVIORAL HEALTH CENTER, INC.

MICHIGAN PSYCHIATRIC SERVICES, INC.

NORTH SPRING BEHAVIORAL HEALTHCARE, INC.

PREMIER BEHAVIORAL SOLUTIONS OF FLORIDA, INC.

PREMIER BEHAVIORAL SOLUTIONS, INC.

PSYCHIATRIC SOLUTIONS, INC.

PSYCHIATRIC SOLUTIONS OF VIRGINIA, INC.

RAMSAY YOUTH SERVICES OF GEORGIA, INC.

RIVEREDGE HOSPITAL HOLDINGS, INC.

SPRINGFIELD HOSPITAL, INC.

SUMMIT OAKS HOSPITAL, INC.

TEXAS HOSPITAL HOLDINGS, INC.

WINDMOOR HEALTHCARE INC.

WINDMOOR HEALTHCARE OF PINELLAS PARK, INC.

 

 

 

By: /s/ Steve Filton

Name:Steve Filton

Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

AIKEN REGIONAL MEDICAL CENTERS, LLC

DHP 2131 K ST, LLC

LA AMISTAD RESIDENTIAL TREATMENT CENTER, LLC

PALM POINT BEHAVIORAL HEALTH, LLC

TENNESSEE CLINICAL SCHOOLS, LLC

TURNING POINT CARE CENTER, LLC

UHS OF BENTON, LLC

UHS OF BOWLING GREEN, LLC

UHS OF GREENVILLE, LLC

UHS OF LAKESIDE, LLC

UHS OF PHOENIX, LLC

UHS OF RIDGE, LLC

UHS OF ROCKFORD, LLC

UHS OF TUCSON, LLC

UHS SUB III, LLC

UHSD, LLC

WELLINGTON REGIONAL MEDICAL CENTER, LLC

By: Universal Health Services, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton

Title:Executive Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

FORT DUNCAN MEDICAL CENTER, L.P.

By: Fort Duncan Medical Center, Inc.
Its general partner


By: /s/ Steve Filton

Name:Steve Filton

Title:Vice President

 

 

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

FRONTLINE HOSPITAL, LLC
FRONTLINE RESIDENTIAL TREATMENT CENTER, LLC

By: Frontline Behavioral Health, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

KEYS GROUP HOLDINGS LLC

By: UHS Children Services, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

KEYSTONE/CCS PARTNERS LLC

By: Children’s Comprehensive Services, Inc.
Its Minority Member

 

By: KEYS Group Holdings LLC
Its Managing Member and sole member of the minority member

 

By: UHS Children Services, Inc.
Its sole member




By: /s/ Steve Filton

Name:Steve Filton

Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

KEYSTONE CONTINUUM, LLC
KEYSTONE NPS LLC
KEYSTONE RICHLAND CENTER, LLC

By: Keystone/CCS Partners LLC
Its managing member


By: Children’s Comprehensive Services, Inc.
Its minority member


By: KEYS Group Holdings LLC
Its managing member and sole member of the minority member


By: UHS Children Services, Inc.
Its sole member


 

 

By:

/s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

KEYSTONE EDUCATION AND YOUTH SERVICES, LLC

By: KEYS Group Holdings LLC
Its sole member


By: UHS Children Services, Inc.
Its sole member


 

By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

KEYSTONE MARION, LLC
KEYSTONE MEMPHIS, LLC
KEYSTONE NEWPORT NEWS, LLC
KEYSTONE WSNC, L.L.C.

By: Keystone Education and Youth Services, LLC
Its sole member


By: KEYS Group Holdings LLC
Its sole member


By: UHS Children Services, Inc.
Its sole member


 

 

By:

/s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

MANATEE MEMORIAL HOSPITAL, L.P.

By: Wellington Regional Medical Center, LLC
Its general partner

 

By: Universal Health Services, Inc.,

Its sole member


By: /s/ Steve Filton

Name:Steve Filton

Title:Executive Vice President




 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

MCALLEN HOSPITALS, L.P.

By: McAllen Medical Center, Inc.
Its general partner


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

PENDLETON METHODIST HOSPITAL, L.L.C.

By: UHS of River Parishes, Inc.
Its managing member


By: /s/ Steve Filton

Name:Steve Filton

Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

THE BRIDGEWAY, LLC

GULPH MILLS ASSOCIATES, LLC

TBD ACQUISITION II, LLC

UHS KENTUCKY HOLDINGS, L.L.C.

UHS OF NEW ORLEANS, LLC

UHS OF LANCASTER, LLC

UHSL, L.L.C.


By: UHS of Delaware, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton

Title:Senior Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF ANCHOR, L.P.
UHS OF LAUREL HEIGHTS, L.P.
UHS OF PEACHFORD, L.P.

By: UHS of Georgia, Inc.
Its general partner


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF CENTENNIAL PEAKS, L.L.C.

By: UHS of Denver, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton

Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF DOVER, L.L.C.

By: UHS of Rockford, LLC
Its sole member

 

By: Universal Health Services, Inc.

Its sole member



By: /s/ Steve Filton

Name:Steve Filton
Title:Senior Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF DOYLESTOWN, L.L.C.

By: UHS of Pennsylvania, Inc.
Its sole member



By: /s/ Steve Filton

Name: Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF SALT LAKE CITY, L.L.C.

By: UHS of Provo Canyon, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF SAVANNAH, L.L.C.

By: UHS of Georgia Holdings, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OKLAHOMA CITY LLC

UHS OF SPRINGWOODS, L.L.C.

By: UHS of New Orleans, LLC
Its sole member

 

By: UHS of Delaware, Inc.

Its sole member

 

 

By: /s/ Steve Filton

Name: Steve Filton
Title:Senior Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHS OF SUMMITRIDGE, LLC

By: UHS of Peachford, L.P.
Its managing member


By: UHS of Georgia, Inc.
Its general partner



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

PSYCHIATRIC SOLUTIONS HOSPITALS, LLC

By: Psychiatric Solutions, Inc.
Its Sole Member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

DIAMOND GROVE CENTER, LLC

KMI ACQUISITION, LLC
LIBERTY POINT BEHAVIORAL HEALTHCARE, LLC

PSJ ACQUISITION, LLC
SHADOW MOUNTAIN BEHAVIORAL HEALTH SYSTEM, LLC
SUNSTONE BEHAVIORAL HEALTH, LLC

TBD ACQUISITION, LLC

By: Psychiatric Solutions Hospitals, LLC
Its Sole Member


By: Psychiatric Solutions, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ATLANTIC SHORES HOSPITAL, L.L.C.
EMERALD COAST BEHAVIORAL HOSPITAL, LLC

OCALA BEHAVIORAL HEALTH, LLC

PALMETTO BEHAVIORAL HEALTH HOLDINGS, LLC

By: Premier Behavioral Solutions, Inc.
Its Sole Member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

PALMETTO BEHAVIORAL HEALTH SYSTEM, L.L.C.


By: Palmetto Behavioral Health Holdings, LLC
Its Sole Member

 

By: Premier Behavioral Solutions, Inc.
Its Sole Member




By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

PALMETTO LOWCOUNTRY BEHAVIORAL HEALTH, L.L.C.


By: Palmetto Behavioral Health System, L.L.C.
Its Sole Member


By: Palmetto Behavioral Health Holdings, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

RAMSAY MANAGED CARE, LLC
SAMSON PROPERTIES, LLC
TBJ BEHAVIORAL CENTER, LLC
THREE RIVERS HEALTHCARE GROUP, LLC
WEKIVA SPRINGS CENTER, LLC

ZEUS ENDEAVORS, LLC

By: Premier Behavioral Solutions, Inc.
Its Sole Member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

SP BEHAVIORAL, LLC
UNIVERSITY BEHAVIORAL, LLC


By: Ramsay Managed Care, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

THREE RIVERS BEHAVIORAL HEALTH, LLC


By: Three Rivers Healthcare Group, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

THE NATIONAL DEAF ACADEMY, LLC

By: Zeus Endeavors, LLC
Its Sole Member


By: Premier Behavioral Solutions, Inc.
Its Sole Member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

WILLOW SPRINGS, LLC

By: BHC Health Services of Nevada, Inc.
Its Sole Member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

BHC PINNACLE POINTE HOSPITAL, LLC

BHC PROPERTIES, LLC

COLUMBUS HOSPITAL PARTNERS, LLC
LEBANON HOSPITAL PARTNERS, LLC
NORTHERN INDIANA PARTNERS, LLC
VALLE VISTA HOSPITAL PARTNERS, LLC

By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

BHC MESILLA VALLEY HOSPITAL, LLC


By: BHC Properties, LLC
Its Sole Member


By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

BHC NORTHWEST PSYCHIATRIC HOSPITAL, LLC

By: BHC Properties, LLC
Its Sole Member


By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

HOLLY HILL HOSPITAL, LLC

ROLLING HILLS HOSPITAL, LLC

By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

CUMBERLAND HOSPITAL PARTNERS, LLC

By: BHC Properties, LLC
Its Sole Member


By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

CUMBERLAND HOSPITAL, LLC


By: Cumberland Hospital Partners, LLC
Its Managing Member


By: BHC Properties, LLC
Its Minority Member and Sole Member of the Managing Member


By: Behavioral Healthcare LLC
Its Sole Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President


 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

VALLE VISTA, LLC

By: BHC of Indiana, General Partnership
Its Sole Member


By: Columbus Hospital Partners, LLC
Its General Partner


By: Lebanon Hospital Partners, LLC
Its General Partner


By: Northern Indiana Partners, LLC
Its General Partner


By: Valle Vista Hospital Partners, LLC
Its General Partner


By: Behavioral Healthcare LLC
The Sole Member of each of the above General Partners


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

WELLSTONE REGIONAL HOSPITAL ACQUISITION, LLC

By: Wellstone Holdings, Inc.
Its Minority Member


By: Behavioral Healthcare LLC
Its Managing Member and Sole Member of the Minority Member


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

BEHAVIORAL HEALTHCARE, LLC


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

HORIZON HEALTH HOSPITAL SERVICES, LLC
HORIZON MENTAL HEALTH MANAGEMENT, LLC

By: Horizon Health Corporation
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

HHC POPLAR SPRINGS, LLC

KINGWOOD PINES HOSPITAL, LLC
HHC PENNSYLVANIA, LLC
SCHICK SHADEL OF FLORIDA, LLC

TOLEDO HOLDING CO., LLC

By: Horizon Health Hospital Services, LLC
Its Sole Member


By: Horizon Health Corporation
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

HICKORY TRAIL HOSPITAL, L.P.
MILLWOOD HOSPITAL, L.P.

NEURO INSTITUTE OF AUSTIN, L.P.
TEXAS CYPRESS CREEK HOSPITAL, L.P.
TEXAS LAUREL RIDGE HOSPITAL, L.P.
TEXAS OAKS PSYCHIATRIC HOSPITAL, L.P.

TEXAS SAN MARCOS TREATMENT CENTER, L.P.

TEXAS WEST OAKS HOSPITAL, L.P.

By: Texas Hospital Holdings, LLC
Its General Partner


By: Psychiatric Solutions Hospitals, LLC
Its Sole Member


By: Psychiatric Solutions, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

SHC-KPH, LP

By: HHC Kingwood Investment, LLC
Its General Partner


By: Horizon Health Hospital Services, LLC
Sole member of the General Partner


By: Horizon Health Corporation
Its sole member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

H.C. PARTNERSHIP

By: H.C. Corporation
Its General Partner



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President


By: HSA Hill Crest Corporation
Its General Partner


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

BHC OF INDIANA, GENERAL PARTNERSHIP

By: Columbus Hospital Partners, LLC
Its General Partner


By: Lebanon Hospital Partners, LLC
Its General Partner


By: Northern Indiana Partners, LLC
Its General Partner


By: Valle Vista Hospital Partners, LLC
Its General Partner


By: BHC Healthcare, LLC
The Sole Member of each of the above General Partners


By: BHC Holdings, Inc.
Its Sole Member



By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

INDEPENDENCE PHYSICIAN MANAGEMENT, LLC

By: UHS of Fairmount, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President




Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

Behavioral Health Management, LLC

Behavioral Health Realty, LLC

CAT Realty, LLC

CAT Seattle, LLC

MAYHILL BEHAVIORAL HEALTH, LLC

Psychiatric Realty, LLC

RR RECOVERY, LLC

Salt Lake Behavioral Health, LLC

Salt Lake Psychiatric Realty, LLC

UBH OF OREGON, LLC

UBH of Phoenix, LLC

UBH of Phoenix Realty, LLC

University Behavioral Health of El Paso, LLC

By: Ascend Health Corporation
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 




Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

GARFIELD PARK HOSPITAL, LLC

By: UHS of Hartgrove, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

abs lincs ky, llc
HUGHES CENTER, LLC


By: Alternative Behavioral Services, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

VALLEY HEALTH SYSTEM LLC

 

By: Valley Hospital Medical Center, Inc.

Its sole member

 

 

By: /s/ Steve Filton

Name: Steve Filton
Title:    Vice President

 

 

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

UHP LP

 

By: Island 77 LLC

Its general partner

 

By: Ascend Health Corporation

Its sole member

 

 

By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

BEACH 77 LP

 

By: 2026 W. University Properties, LLC

Its general partner

 

By: Ascend Health Corporation

Its sole member

 

 

By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

CORAL SHORES BEHAVIORAL HEALTH, LLC


By: Children’s Comprehensive Services, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

DVH HOSPITAL ALLIANCE LLC

 

By: UHS Holding Company, Inc.
Its sole member


By: /s/ Steve Filton

Name:Steve Filton
Title:Vice President

 

 

 




Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Tranche A Lender, a
Revolving Lender, the Issuing Lender and the Swingline Lender

 

 

 

By:

/s/ Dawn L. LeeLum
Name:  Dawn L. LeeLum
Title: Executive Director

 

 




Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

Bank of America, N.A., as a Tranche A Term Lender, a Revolving Lender and the
Issuing Lender

 

 

 

By:

/s/ Joseph L. Corah
Name:  Joseph L. Corah
Title: Director

 

Signature Page – Sixth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

Credit Agricole Corporate and Investment Bank, as a Tranche A Term Lender and a
Revolving Lender

 

 

 

By:

/s/ Gordon Yip
Name:  Gordon Yip
Title: Director

 

 

By:

/s/ Mark Koneval
Name:  Mark Koneval
Title: Managing Director

 

 

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Tranche A Term Lender

 

 

 

By:

/s/ Philip VanFossan
Name:  Philip VanFossan
Title: Vice President

 

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Revolving Lender

 

 

 

By:

/s/ Philip VanFossan
Name:  Philip VanFossan
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Tranche A Term Lender and a
Revolving Lender

 

 

 

By:

/s/ Jordan Harris
Name:  Jordan Harris
Title: Director

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD., as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Donna DeMagistris
Name:  Donna DeMagistris
Title: Authorized Signatory

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd, as a
Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Kevin Wood
Name:  Kevin Wood
Title: Director

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Annie Carr
Name:  Annie Carr
Title: Authorized Signatory

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Eric Oppenheimer
Name:  Eric Oppenheimer
Title: Managing Director

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Tamara Dowd
Name:  Tamara Dowd
Title: Director

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Sumitomo Mitsui Banking Corporation, as a Tranche A Term Lender

 

 

 

By:

/s/ James D. Weinstein
Name:  James D. Weinstein
Title: Managing Director

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Sumitomo Mitsui Banking Corporation, as a Revolving Lender

 

 

 

By:

/s/ James D. Weinstein
Name:  James D. Weinstein
Title: Managing Director

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

PNC Bank, National Association, as a Tranche A Term Lender and a Revolving
Lender

 

 

 

By:

/s/ Stephanie Gianakos
Name:  Stephanie Gianakos
Title: Senior Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

TD Bank, N.A., as a Tranche A Term Lender

 

 

 

By:

/s/ Alan Garson
Name:  Alan Garson
Title: Senior Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

TD Bank, N.A., as a Revolving Lender

 

 

 

By:

/s/ Alan Garson
Name:  Alan Garson
Title: Senior Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION
as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Sunil Annapareddy
Name:  Sunil Annapareddy
Title: Duly Authorized Signatory

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Deutsche Bank AG New York Branch, as a Tranche A Term Lender and a Revolving
Lender

 

 

 

By:

/s/ Marguerite Sutton
Name:  Marguerite Sutton
Title: Vice President

 

 

 

 

By:

/s/ Maria Guinchard
Name:  Maria Guinchard
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Citibank, N.A., as a Tranche A Term Lender

 

 

 

By:

/s/ Eugene Yermash
Name:  Eugene Yermash
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Citibank, N.A., as a Revolving Lender

 

 

 

By:

/s/ Eugene Yermash
Name:  Eugene Yermash
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

KeyBank National Association, as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Douglas Gardner
Name:  Douglas Gardner
Title: Senior Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Tranche A Term Lender

 

 

 

By:

/s/ Maria Massimino
Name:  Maria Massimino
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Lender

 

 

 

By:

/s/ Maria Massimino
Name:  Maria Massimino
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Santander Bank N.A., as a Tranche A Term Lender and a Revolving Lender

 

 

 

By:

/s/ Steven M. Weidman
Name:  Steven M. Weidman
Title: SVP

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Siemens Financial Services, Inc., as a Tranche A Term Lender and a Revolving
Lender

 

 

 

By:

/s/ William Pope
Name:  William Pope
Title: Sr. Loan Closer

 

 

 

By:

/s/ Michael L. Zion
Name:  Michael L. Zion
Title: Vice President

 

Signature Page – Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Amended Credit Agreement

 

See attached.

064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

UNIVERSAL HEALTH SERVICES, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BMO HARRIS BANK, N.A., FIFTH THIRD BANK,

SUMITOMO MITSUI BANKING CORPORATION, PNC BANK NATIONAL ASSOCIATION,

TD BANK, N.A., CAPITAL ONE, N.A. and DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, SUNTRUST BANK,

WELLS FARGO BANK, NATIONAL ASSOCIATION, MIZUHO BANK, LTD.,

MUFG BANK LTD. AND GOLDMAN SACHS BANK USA

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of November 15, 2010 and amended and restated as of September 21, 2012,
August 7, 2014 and October 23, 2018

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

Credit Agricole Corporate and Investment Bank and

SunTrust Bank

as Joint Lead Arrangers and Joint Bookrunners

with respect to the Revolving Facility and the Tranche A Term Facility

 

 

 

064310-0685-17142-Active.27900999.12

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(a)Page

SECTION 1.   DEFINITIONS

1

 

1.1

Defined Terms1

 

1.2

Other Definitional Provisions28

 

1.3

Interest Rates; LIBOR Notification29

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS

29

 

2.1

Term Commitments.29

 

2.2

Procedure for Term Loan Borrowing30

 

2.3

Repayment of Term Loans30

 

2.4

Revolving Commitments30

 

2.5

Procedure for Revolving Loan Borrowing31

 

2.6

Swingline Commitment31

 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans31

 

2.8

Commitment Fees, etc.33

 

2.9

Termination or Reduction of Revolving Commitments33

 

2.10

Optional Prepayments33

 

2.11

Mandatory Prepayments35

 

2.12

Conversion and Continuation Options36

 

2.13

Limitations on Eurodollar Tranches36

 

2.14

Interest Rates and Payment Dates36

 

2.15

Computation of Interest and Fees37

 

2.16

Inability to Determine Interest Rate37

 

2.17

Pro Rata Treatment and Payments38

 

2.18

Requirements of Law40

 

2.19

Taxes41

 

2.20

Indemnity44

 

2.21

Change of Lending Office44

 

2.22

Replacement of Lenders44

 

2.23

Defaulting Lenders45

 

2.24

Incremental Facilities47

 

2.25

Illegality49

SECTION 3.   LETTERS OF CREDIT

49

 

3.1

L/C Commitment49

 

3.2

Procedure for Issuance of Letter of Credit50

 

3.3

Fees and Other Charges50

 

3.4

L/C Participations50

 

3.5

Reimbursement Obligation of the Borrower51

 

3.6

Obligations Absolute51

 

3.7

Letter of Credit Payments52

 

3.8

Applications52

 

3.9

Existing Letters of Credit52

 

3.10

Reallocation Procedures52

i

 

--------------------------------------------------------------------------------

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

52

 

4.1

Financial Condition52

 

4.2

No Change53

 

4.3

Existence; Compliance with Law53

 

4.4

Power; Authorization; Enforceable Obligations53

 

4.5

No Legal Bar54

 

4.6

Litigation54

 

4.7

No Default54

 

4.8

Ownership of Property; Liens54

 

4.9

Intellectual Property54

 

4.10

Taxes54

 

4.11

Federal Regulations54

 

4.12

Labor Matters55

 

4.13

ERISA55

 

4.14

Investment Company Act; Other Regulations55

 

4.15

Subsidiaries55

 

4.16

Use of Proceeds55

 

4.17

Environmental Matters56

 

4.18

Accuracy of Information, etc56

 

4.19

Security Documents57

 

4.20

Solvency57

 

4.21

Senior Indebtedness57

 

4.22

Anti-Corruption Laws and Sanctions57

 

4.23

EEA Financial Institutions57

SECTION 5.   CONDITIONS PRECEDENT

57

 

5.1

[Reserved]57

 

5.2

Conditions to Each Extension of Credit58

SECTION 6.   AFFIRMATIVE COVENANTS

58

 

6.1

Financial Statements58

 

6.2

Certificates; Other Information59

 

6.3

Payment of Obligations60

 

6.4

Maintenance of Existence; Compliance60

 

6.5

Maintenance of Property; Insurance60

 

6.6

Inspection of Property; Books and Records; Discussions61

 

6.7

Notices61

 

6.8

Environmental Laws61

 

6.9

[Reserved]62

 

6.10

Additional Collateral, etc62

 

6.11

Maintenance of Ratings63

 

6.12

ERISA Compliance63

 

6.13

Post-Closing Covenants63

SECTION 7.   NEGATIVE COVENANTS

64

 

7.1

Financial Condition Covenants64

 

7.2

Indebtedness64

ii

 

--------------------------------------------------------------------------------

 

 

7.3

Liens66

 

7.4

Fundamental Changes67

 

7.5

Disposition of Property67

 

7.6

Restricted Payments68

 

7.7

[Reserved]69

 

7.8

Investments69

 

7.9

Optional Payments and Modifications of Certain Debt Instruments70

 

7.10

Transactions with Affiliates70

 

7.11

Sales and Leasebacks71

 

7.12

Swap Agreements71

 

7.13

Changes in Fiscal Periods71

 

7.14

Negative Pledge Clauses71

 

7.15

Clauses Restricting Subsidiary Distributions71

 

7.16

Lines of Business72

SECTION 8.   EVENTS OF DEFAULT

72

SECTION 9.   THE AGENTS

75

 

9.1

Appointment75

 

9.2

Delegation of Duties75

 

9.3

Exculpatory Provisions75

 

9.4

Reliance by Administrative Agent75

 

9.5

Notice of Default76

 

9.6

Non-Reliance on Agents and Other Lenders76

 

9.7

Indemnification76

 

9.8

Agent in Its Individual Capacity77

 

9.9

Successor Administrative Agent77

 

9.10

Co-Documentation Agents, Co-Syndication Agents77

 

9.11

Certain ERISA Matters77

SECTION 10.   MISCELLANEOUS

79

 

10.1

Amendments and Waivers79

 

10.2

Notices80

 

10.3

No Waiver; Cumulative Remedies81

 

10.4

Survival of Representations and Warranties81

 

10.5

Payment of Expenses and Taxes81

 

10.6

Successors and Assigns; Participations and Assignments82

 

10.7

Adjustments; Set‑off85

 

10.8

Counterparts86

 

10.9

Severability86

 

10.10

Integration86

 

10.11

Governing Law86

 

10.12

Submission To Jurisdiction; Waivers86

 

10.13

Acknowledgements87

 

10.14

Releases of Guarantees and Liens87

 

10.15

Confidentiality88

 

10.16

WAIVERS OF JURY TRIAL89

 

10.17

USA Patriot Act89

 

10.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions89




iii

 

--------------------------------------------------------------------------------

 

SCHEDULES:

1.1ACommitments

1.1B[Reserved]

1.1CNon-Material Subsidiaries

1.1DSpecified Receivables Subsidiaries

1.1E     Existing Letters of Credit

3.1        Letters of Credit

4.2Changes

4.4(a)Consents, Authorizations, Filings and Notices

4.4(b)Pending Consents, Authorizations, Filings and Notices

4.6Litigation

4.15Subsidiaries

4.19(a)UCC Filing Jurisdictions

6.13 Post-Closing Covenants

7.2(d)Existing Indebtedness

7.3(f)Existing Liens

 

EXHIBITS:

AForm of Collateral Agreement

BForm of Subsidiary Guarantee Agreement

CForm of Closing Certificate

D[Reserved]

EForm of Assignment and Assumption

F-1Form of Legal Opinion of General Counsel of Universal Health Services, Inc.

F-2Form of Legal Opinion of Norton Rose Fulbright US LLP

GForm of Exemption Certificate

HForm of Compliance Certificate

I-1Form of Increased Facility Activation Notice—Incremental Term Loans
I-2Form of Increased Facility Activation Notice—Incremental Revolving
Commitments

I-3Form of New Lender Supplement


 

 

 

 

 

iv

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”), dated as of November 15, 2010 and amended
and restated as of September 21, 2012, August 7, 2014 and October 23, 2018,
among UNIVERSAL HEALTH SERVICES, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BMO HARRIS BANK, N.A., FIFTH THIRD
BANK, SUMITOMO MITSUI BANKING CORPORATION, PNC BANK NATIONAL ASSOCIATION, TD
BANK, N.A., CAPITAL ONE, N.A. and DEUTSCHE BANK AG NEW YORK BRANCH, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, SUNTRUST BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD., MUFG BANK LTD. and GOLDMAN SACHS BANK USA, as co-syndication
agents (in such capacity, the “Co-Syndication Agents”), and JPMORGAN CHASE BANK,
N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“2014 Indenture”:  the Indenture entered into by the Borrower and certain of its
Subsidiaries in connection with the issuance of the 3.750% Secured Senior Notes
and the 4.750% Secured Senior Notes together with all instruments and other
agreements entered into by the Borrower or such Subsidiaries in connection
therewith.

“2016 Indenture”:  the Indentures entered into by the Borrower and certain of
its Subsidiaries in connection with the issuance of the 5.000% Secured Senior
Notes together with all instruments and other agreements entered into by the
Borrower or such Subsidiaries in connection therewith.

“2018 Transactions”: (i) the Loans to be made on the Sixth Amendment Effective
Date and the use of proceeds thereof, (ii) the redemption of the 3.750% Secured
Senior Notes and (iii) the payment of fees and expenses in connection with the
foregoing.

“3.750% Secured Senior Notes”:  the senior notes of the Borrower issued pursuant
to the 2014 Indenture due 2019.

“4.750% Secured Senior Notes”:  the senior notes of the Borrower issued pursuant
to the 2014 Indenture due 2022.

“5.000% Secured Senior Notes”:  the senior notes of the Borrower issued pursuant
to the 2016 Indenture due 2026.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change in the
ABR due to a change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the NYFRB Rate or such Eurodollar Rate, respectively.  If the
ABR is

 

--------------------------------------------------------------------------------

 

being used as an alternate rate of interest pursuant to Section 2.16, then the
ABR shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition”: any acquisition by the Borrower or any of its Subsidiaries,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, or any business line, unit or division of, any Person (other than an
existing Subsidiary) or of a majority of the outstanding Capital Stock of any
Person (other than an existing Subsidiary) such that such Person shall become a
Subsidiary immediately upon consummation thereof.  

“Additional Notes”:  as defined in Section 7.2(j).

“Adjustment Date”:  as defined in the Applicable Pricing Grid.

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents and, as
applicable, as Collateral Agent, together with any of its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents, the Administrative Agent and the Collateral Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if any Class of Revolving
Commitments of such Lender have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

--------------------------------------------------------------------------------

 

“Applicable Margin”:  (a) for each Type of Loan (other than Incremental Term
Loans), the rate per annum set forth under the relevant column heading below:

 

ABR Loans

Eurodollar Loans

Revolving Loans and
Swingline Loans

0.375%

1.375%

Tranche A Term Loans

0.375%

1.375%

 

 

 

; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Sixth
Amendment Effective Date, the Applicable Margin with respect to Revolving Loans,
Swingline Loans and Tranche A Term Loans will be determined pursuant to the
Applicable Pricing Grid; and

(b)  for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

“Applicable Pricing Grid”:  the table set forth below:

Level

Consolidated Net Leverage Ratio

Applicable Margin for Eurodollar Loans that are Revolving Loans, Swingline Loans
and Tranche A Term Loans

Applicable Margin for ABR Loans that are Revolving Loans, Swingline Loans and
Tranche A Term Loans

Commitment Fee Rate

I

<2.50 to 1.00

1.375%

0.375%

0.20%

II

<3.25 to 1.00 but ≥ 2.50 to 1.00

1.50%

0.50%

0.20%

III

≥ 3.25 to 1.00

1.625%

0.625%

0.25%

 

Changes in the Applicable Margin resulting from changes in the Consolidated Net
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to the Administrative Agent pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph.  

If any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply.  In addition, at all times while an Event of Default under Section 8(a)
or Section 8(f) shall have occurred and be continuing, the highest rate set
forth in each column of the Applicable Pricing Grid shall apply.  Each
determination of the Consolidated Net Leverage Ratio pursuant to the Applicable
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.1 or 6.2(b), respectively, is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable

 

--------------------------------------------------------------------------------

 

Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct Compliance Certificate
for such Applicable Period, (ii) the Applicable Margin shall be determined by
reference to the corrected Compliance Certificate (but in no event shall the
Administrative Agent or the Lenders owe any amounts to Borrower), and (iii) the
Borrower shall immediately pay to the Administrative Agent the additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof.  This paragraph shall not limit the
rights of the Administrative Agent and the Lenders hereunder.

“Application”:  an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to open a Letter
of Credit.

“Approved Fund”:  as defined in Section 10.6(b).

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d)
or (e) of Section 7.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $500,000.

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Excess Cash Flow Amount”: the sum of (x) $508,379,000 and (y)
commencing with the fiscal year ending December 31, 2018, the amount equal to
50% of the cumulative Excess Cash Flow, if any, for each fiscal year for which
financial statements have been delivered pursuant to Section 6.1(a).

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership

 

--------------------------------------------------------------------------------

 

interest, or the acquisition of any ownership interest or the exercise of
control, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any obligation hereunder.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”

“Benefitted Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the

 

--------------------------------------------------------------------------------

 

foregoing, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock (and/or cash based on the
value of Capital Stock).

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957(a)
of the Code.

“Class”: when used in reference to any Loan or any borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are Revolving Loans or
Swingline Loans and, when used in reference to any Revolving Commitment, refers
to whether such Revolving Commitment is a Revolving Commitment or a Swingline
Commitment.

“Closing Date”:  the Sixth Amendment Effective Date.

“Co-Documentation Agent”:  as defined in the preamble hereto.

“Co-Syndication Agent”:  as defined in the preamble hereto.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”:  JPMorgan Chase Bank, N.A., in its capacity as collateral
agent under the Collateral Agreement for the Lenders and certain other holders
of obligations of the Loan Parties.

 

--------------------------------------------------------------------------------

 

“Collateral Agreement”:  the Collateral Agreement dated as of August 7, 2014 and
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Collateral Release Conditions”: the two following conditions:

(1) the Borrower shall have received a Corporate Rating of at least BBB- (with a
stable or positive outlook) from S&P and a Corporate Rating of at least Baa3
(with a stable or positive outlook) from Moody’s and both such Corporate Ratings
shall then be in effect; and

(2) no Default or Event of Default shall have then occurred and be continuing.  

If the rating system of S&P and/or Moody’s shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Administrative Agent (in consultation with the Lenders)
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency.

“Collateral Release Date” has the meaning set forth in Section 10.14(c).

“Commitment”:  as to any Lender, the sum of the Tranche A Term Commitment and
the Revolving Commitment of such Lender.

“Commitment Fee Rate”:  0.20% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
of the Borrower after the Sixth Amendment Effective Date, the Commitment Fee
Rate will be determined pursuant to the Applicable Pricing Grid.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.  

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

 

--------------------------------------------------------------------------------

 

“Consolidated EBITDA”:  for any period, the sum, without duplication, of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in the
determination thereof, Consolidated Interest Expense, depreciation and
amortization expense and provision for income taxes plus (or minus) (iii) the
amount of any material nonrecurring items of loss (or gain), adjusted to
eliminate the effect of any such item on the provision for income taxes for such
period, plus (iv) equity-based compensation expense (to the extent paid in
equity and not in cash), plus (v) non-recurring fees and expenses related to the
2018 Transactions and the incurrence of Indebtedness in connection therewith,
plus (vii) to the extent deducted in the determination thereof, losses
attributable to (x) the termination of, or the impact of the loss of hedge
accounting treatment attributable to, any Swap Agreements resulting from the
consummation of the 2018 Transactions or the transactions contemplated by the
Sixth Amendment, and (y) the accelerated amortization of any fees and expenses
resulting from the consummation of the 2018 Transactions.

“Consolidated Interest Expense”:  for any period, the consolidated interest
expense (net of interest income) of the Borrower and its Subsidiaries determined
on a consolidated basis for such period.

“Consolidated Net Leverage Ratio”:  as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income”:  for any period, the consolidated net income of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP for such period.

“Consolidated Secured Net Leverage Ratio”:  as at the last day of any period,
the ratio of (a) Consolidated Secured Total Debt on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Secured Total Debt”: at any date Consolidated Total Debt secured
by a Lien.

“Consolidated Total Debt”:  at any date, an amount equal to (i) the Indebtedness
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP as of such date minus (ii) the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries not
to exceed $150,000,000.

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Continuing Directors”:  the directors of the Borrower on the Closing Date,
after giving effect to all transactions consummated on such date, and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of the Borrower is recommended by at least 66-2/3% of the
then Continuing Directors or whose election to the board of directors of the
Borrower is approved by at least 66-2/3% of the then Continuing Directors.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Convertible Notes”:  Indebtedness of the Borrower that is optionally
convertible into common stock of the Borrower (and/or cash based on the value of
such common stock) and/or Indebtedness of a Subsidiary of the Borrower that is
optionally exchangeable for common stock of the Borrower (and/or cash based on
the value of such common stock).

 

--------------------------------------------------------------------------------

 

“Corporate Rating”:  the Borrower’s corporate family rating and corporate credit
rating that has been most recently announced by either S&P or Moody’s, as the
case may be.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its funding obligations hereunder, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has become the subject of a Bail-In Action.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise).  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Dividing Person”: has the meaning assigned to it in the definition of
“Division”.

“Division”: the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor”: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of the United States, any state, territory or commonwealth thereof or the
District of Columbia (other than any such Subsidiary that is treated as a
disregarded entity for United States Federal income tax purposes, is a

 

--------------------------------------------------------------------------------

 

CFC or substantially all of whose assets consist (directly or indirectly through
disregarded entities) of the Capital Stock and/or Indebtedness of one or more
CFCs).

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code or is under common control with a Group Member under Section
4001 of ERISA.

“ERISA Event”:  (a) any Reportable Event; (b) the occurrence of any non-exempt
“prohibited transaction,” as described in Section 406 of ERISA or Section 4975
of the Code, in connection with any Plan or any trust created thereunder; (c)
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 302 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, any failure by any Group Member of any ERISA
Affiliate to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or the failure by any Group Member or
any ERISA Affiliate to make any required contribution to a Multiemployer Plan;
(e) the incurrence by any Group Member or any  ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (f) a determination that any Pension Plan is, or is expected
to be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (g) the receipt by any Group Member or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (h) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Withdrawal Liability from any
Multiemployer Plan; (i) the receipt by any Group Member or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from a Group Member or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, terminated (within the meaning of Section 4041A of ERISA) or in
endangered

 

--------------------------------------------------------------------------------

 

or critical status, within the meaning of Section 432 of the Code or Section 305
or Title IV of ERISA; or (j) any Foreign Plan Event.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period; provided that if the Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to Dollars, then the Eurodollar Base Rate shall be the Interpolated Rate
at such time; provided further that if the Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all

 

--------------------------------------------------------------------------------

 

non-cash credits included in arriving at such Consolidated Net Income, (ii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount), (iii) the aggregate amount of Restricted Payments made
pursuant to Section 7.6(c), 7.6(f) or 7.6(g), (iv) the aggregate amount of
Investments made in cash pursuant to Section 7.8(e) or 7.8(m), (v) the aggregate
amount of all payments of Revolving Loans and Swingline Loans during such fiscal
year to the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (vi) a decrease in the outstanding balance under the Receivables Financing
during such fiscal year, (vii) the aggregate amount of all regularly scheduled
principal payments of Indebtedness of the Borrower and its Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (viii) cash expenditures made in respect of Swap Agreements during
such period, to the extent not reflected as a subtraction in the computation of
Consolidated Net Income or an addition to the Consolidated Interest Expense,
(ix) to the extent not expensed during such period or not deducted in
calculating Consolidated Net Income, the aggregate amount of cash payments in
respect of long-term liabilities or other long-term obligations (other than
Indebtedness), related transaction costs and expenditures, fees, costs and
expenses paid in cash by the Borrower and the Subsidiaries and not financed
using the proceeds of the incurrence of long-term Indebtedness (other than
revolving Indebtedness) during such period (including payment and expenditures
for related transaction costs, the payment of financing fees and any such
amounts netted from the gross amounts that otherwise would have been received
under any transaction related thereto), (x) the aggregate amount of Secured
Senior Notes redeemed in cash pursuant to Section 7.9, (xi) increases in
Consolidated Working Capital for such fiscal year, and (xii) the aggregate net
amount of non-cash gain on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, could,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.

“Excluded Swap Obligation”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as,  all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Existing Letters of Credit”:  the letters of credit set forth on Schedule 1.1E.

“Existing Receivables Facility”:  the receivables facility governed by (a) the
Amended and Restated Credit and Security Agreement, dated as of October 27,
2010, as amended, among the Borrowers identified therein, UHS Receivables Corp.,
as Collection Agent, UHS of Delaware, Inc., as Servicer, Universal Health
Services, Inc., as Performance Guarantor, PNC Bank, National Association, as LC
Bank and Administrative Agent, and the certain other parties thereto and (b)
each of the Receivables

 

--------------------------------------------------------------------------------

 

Sale Agreements referred to in such Amended and Restated Credit Agreement,
between the applicable “Grantor” and the “Buyer” specified therein, in each
case, as the same may be amended or otherwise modified from time to time to the
extent that any such amendment or modification does not increase the aggregate
outstanding principal amount of borrowings permitted under the Existing
Receivables Facility to an amount greater than $600,000,000.

“Facility”:  each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”) and (c) any Incremental Term Facility.

"FATCA":  Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”:  the rate calculated by the NYFRB based on such
day’s federal funds transactions by depositary institutions, as determined in
such manner as the NYFRB shall set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate; provided that if the Federal Funds Effective Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Federal Reserve Board”:  the Board of Governors of the Federal Reserve System
of the United States of America.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“First Amendment”:  the First Amendment, dated the First Amendment Effective
Date, to this Agreement.

“First Amendment Effective Date”:  March 15, 2011.

“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Plan Event”: (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each Foreign Benefit Arrangement and Foreign Plan is in compliance (A)
with all material provisions of applicable law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such plan
or arrangement.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

--------------------------------------------------------------------------------

 

“Fourth Amendment”:  the fourth amendment, dated as of August 7, 2014 by and
among the Borrower, the Guarantors, the Administrative Agent and the Lenders
party thereto.

“Fourth Amendment Effective Date”:  as defined in the Fourth Amendment.

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that (i) for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b) and (ii) for purposes of the
definitions “Capital Expenditures” and “Capital Lease Obligations”, the
accounting principles for operating leases and financing or capital leases under
GAAP as in effect on the Sixth Amendment Effective Date shall apply (it being
understood that such treatment of accounting principles described in clause (ii)
shall be without prejudice to the Borrower’s rights with respect to any other
“Accounting Change” (as defined below) described in this definition of
“GAAP”).  In the event that any “Accounting Change” shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person

 

--------------------------------------------------------------------------------

 

(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”:  the collective reference to the Subsidiary Guarantors.

“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate”.

“Increased Facility Activation Date”:  any Business Day after the Sixth
Amendment Effective Date on which any Lender shall execute and deliver to the
Administrative Agents an Increased Facility Activation Notice pursuant to
Section 2.24(a).

“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit I-1 or I-2, as applicable.

“Increased Facility Closing Date”:  any Business Day after the Sixth Amendment
Effective Date designated as such in an Increased Facility Activation Notice.

“Incremental Term Facility”: any Incremental Tranche A Facility or any
Incremental Tranche B Facility.

“Incremental Term Lenders”:  (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”:  any term loans made pursuant to Section 2.24(a).

“Incremental Term Maturity Date”:  with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than (i) the final maturity of the Tranche A Term Loans in the case of
Incremental Term A Loans and (ii) the final maturity of any Tranche B Term Loans
in the case of Incremental Tranche B Term Loans.

“Incremental Tranche A Facility”:  any Incremental Term Facility other than any
Incremental Tranche B Facility.  

 

--------------------------------------------------------------------------------

 

“Incremental Tranche B Facility”:  any Incremental Term Facility that is a “term
B facility” (which shall mean a term loan facility with amortization less than
or equal to 1% per year prior to maturity and otherwise has customary market
terms for “B” term loans at the time of incurrence thereof (as determined in
good faith by the Borrower)).

“Indebtedness”:  of any Person, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all Capital Lease Obligations of such Person, (v) all obligations
(contingent or otherwise) of such Person to reimburse any other Person in
respect of amounts paid under a letter of credit or similar instrument, (vi) all
Indebtedness secured by a Lien on any asset of such Person, whether or not such
Indebtedness is otherwise an obligation of such Person and (vii) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (i) through (vii) above.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.  The amount of “Indebtedness” of any
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower shall only
include the allocable portion of such Indebtedness corresponding to the
Borrower’s direct or indirect ownership interest in such Subsidiary.

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December (or, if an Event
of Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, twelve) months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, twelve) months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
12:00 P.M., London time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

--------------------------------------------------------------------------------

 

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

the Borrower may not select an Interest Period under a particular Facility that
would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Tranche A Term Loans or any Tranche B Term Loans, as
applicable;

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available in Dollars that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period for which that Screen Rate is available
for Dollars that exceeds the Impacted Interest Period, in each case, as of 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period. When determining the rate for a period which is less than the shortest
period for which the Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.

“Investments”:  as defined in Section 7.8.

“Issuing Lender”:  each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.
and any other Revolving Lender approved by the Administrative Agent (such
approval not to be unreasonably withheld) and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit.  Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“Joint Lead Arrangers”: (a) with respect to the Revolving Facility and the
Tranche A Term Facility, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date) and JPMorgan Chase
Bank, N.A. and (b) with respect to any Incremental Term Facility, any joint lead
arranger identified in the applicable Increased Facility Activation Notice.

“L/C Commitment”:  $125,000,000.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

--------------------------------------------------------------------------------

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender.

“Latest Term Facility Maturity Date”: at any date of determination, the latest
maturity or expiration date applicable to any Term Loan or Commitment to provide
Term Loans hereunder at such time, in each case as extended in accordance with
this Agreement from time to time.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”:  as defined in Section 3.1(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“LLC”:  any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment, the Security Documents, any Letters of Credit, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche A Term Loans,
the Tranche B Term Loans or the Total Revolving Extensions of Credit, as the
case may be, outstanding under such Facility (or, in the case of the Revolving
Facility, prior to any termination of the Revolving Commitments, the holders of
more than 50% of the Total Revolving Commitments).

“Management Agreements”:  agreements entered into from time to time between a
Group Member and an Affiliate thereof pursuant to which, in a manner consistent
with past practices, such Group Member provides hospital administrative and
other related services to such Affiliate.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, results of operations, condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent (including in its capacity as
Collateral Agent) or the Lenders hereunder or thereunder.

“Material Permitted Acquisition”: any Acquisition that is (a) permitted under
Section 7.8 of this Agreement and (b) funded with Indebtedness of at least
$500,000,000.  

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes,

 

--------------------------------------------------------------------------------

 

defined or regulated as such in or under any Environmental Law, including
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation.

“Maximum Incremental Amount”: the sum of (a) $750,000,000 (such amount not
including the initial Incremental Tranche B Facility in an amount up to
$500,000,000 so long as such initial Incremental Tranche B Facility is incurred
within 45 days of the Closing Date) plus (b) additional secured amounts if the
Consolidated Secured Net Leverage Ratio, calculated on a pro forma basis after
giving effect to the incurrence of Indebtedness on any Increased Facility
Activation Date for the four most-recent fiscal quarters, shall not be more than
3.75 to 1.00 (assuming any increase in commitments under the Revolving Facility
were fully drawn).

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Lender”:  as defined in Section 2.24(b).

“New Lender Supplement”:  as defined in Section 2.24(b).

“Non-Excluded Taxes”:  as defined in Section 2.19(a).

“Non-Material Subsidiary”: any Subsidiary of the Borrower that does not have
total book assets (including Capital Stock, but excluding intercompany accounts
and accounts receivable) with an aggregate value exceeding $10,000,000, and
either (a) the Borrower shall have furnished written notice to the
Administrative Agent that such Subsidiary is a “Non-Material Subsidiary” and
furnished supporting documentation for such assertion, or (b) such Subsidiary is
identified as a Non-Material Subsidiary on Schedule 1.1C hereto, provided that
(i) at such time as any such Subsidiary becomes a party to this Agreement or any
other Loan Document or executes and delivers a guarantee, security agreement,
mortgage or other similar agreement supporting the obligations of the Borrower
under this Agreement or the other Loan Documents, such Subsidiary shall at all
times thereafter not be deemed a Non-Material Subsidiary irrespective of the
book value of its assets, (ii) at any time a Non-Material Subsidiary’s assets
exceed $10,000,000 as set forth above, it shall no longer be deemed a
Non-Material Subsidiary, and (iii) the assets of all Non-Material Subsidiaries
shall at no time have an aggregate book value in excess of the Non-Material
Subsidiary Cap.

“Non-Material Subsidiary Cap”:  $500,000,000.

 

--------------------------------------------------------------------------------

 

“Non-U.S. Lender”:  as defined in Section 2.19(d).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“NYFRB” the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Cash Management Agreements, any affiliate of any Lender
and, in the case of Specified Swap Agreements, any Person that was a Lender or
an affiliate of a Lender at the time such Specified Swap Agreement was entered
into), whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”:  as defined in Section 10.6(c).

“PATRIOT Act”:  as defined in Section 10.17.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

--------------------------------------------------------------------------------

 

“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.

“Permitted Bond Hedge”: any call option(s) or capped call option(s) in respect
of the Borrower’s common stock purchased by the Borrower concurrently with the
issuance of Convertible Notes to hedge the Borrower’s or the Subsidiary issuer’s
equity price risk in respect of such Indebtedness.

“Permitted Warrant”: any call option in respect of the Borrower’s common stock
sold by the Borrower concurrently with the issuance of Convertible Notes.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.

“Prime Rate”:  the rate of interest last quoted by The Wall Street Journal as
the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as amended from time to time.

“Receivables Financing”: the Existing Receivables Facility and any future
financing arrangement among the Borrower, certain Subsidiaries of the Borrower,
including a Specified Receivables Subsidiary, and certain other parties pursuant
to which Subsidiaries of the Borrower will sell substantially all of their
accounts receivable from time to time to the Specified Receivables Subsidiary
which will, in turn, sell or pledge such receivables to certain third party
lenders or investors for a purchase price or loan from such lenders or
investors, as applicable; provided that, the aggregate outstanding amount of
such purchase price or loan from such lenders or investors under all Receivables
Financings shall not at any time exceed $600,000,000.

 

--------------------------------------------------------------------------------

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim (excluding any business interruption insurance) or any
condemnation proceeding relating to any asset of any Group Member.

“Refinancing Indebtedness”: as defined in Section 7.2(m).

“Refunded Swingline Loans”:  as defined in Section 2.7.

“Register”:  as defined in Section 10.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, replace or repair assets useful in its business.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace or repair assets
useful in the Borrower’s business.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring fifteen months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Replacement Term Loans”: as defined in Section 10.1(c).

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA
with respect to a Pension Plan, other than those events as to which the thirty
day notice period is waived.

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, (i) the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, (ii)
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, and (iii) any

 

--------------------------------------------------------------------------------

 

orders, directives, guidelines, instructions, decisions, bulletins, policies or
requirements enacted, adopted, promulgated or imposed by any Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or vice president and treasurer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$1,000,000,000.  After giving effect to (a) any reduction in such amount from
time to time pursuant to Section 2.9 and (b) any reduction or increase in such
amount from time to time pursuant to assignments by or to such Lender pursuant
to Section 10.6, at no time shall the Revolving Extensions of Credit of any
Lender exceed its Revolving Commitment.

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) (x) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding, other than with respect to any Swingline Loans made by such Lender
in its capacity as the Swingline Lender and (y) in the case of the Swingline
Lender, the aggregate principal amount of all Swingline Loans made by it as the
Swingline Lender outstanding at such time (less the amount of the Swingline
Participation Amounts to be funded by the other Lenders in such Swingline
Loans).

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis, provided, further, that in the case of Section 2.23 when a Defaulting
Lender shall exist, “Revolving Percentage” shall mean the percentage of the
Total Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.

“Revolving Termination Date”: October 23, 2023.

 

--------------------------------------------------------------------------------

 

“S&P”:  Standard & Poor’s Financial Services LLC.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of the Sixth
Amendment, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons.

“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”:  the second amendment, dated as of September 21, 2012 by and
among the Borrower, the Guarantors, the Administrative Agent and the Lenders
party thereto.

“Second Amendment Effective Date”:  as defined in the Second Amendment.

“Secured Parties”:  as defined in the Collateral Agreement.

“Secured Senior Notes”:  collectively, the 4.750% Secured Senior Notes and the
5.000% Secured Senior Notes.

“Security Documents”:  the collective reference to the Collateral Agreement, the
Subsidiary Guarantee Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Sixth Amendment”:  the sixth amendment, dated as of October 23, 2018 by and
among the Borrower, the Guarantors, the Administrative Agent and the Lenders
party thereto.

“Sixth Amendment Effective Date”:  as defined in the Sixth Amendment.

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or

 

--------------------------------------------------------------------------------

 

unsecured or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof.

“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in the 2014 Indenture or the 2016
Indenture.

“Specified Joint Ventures”: the collective reference to (i) Summerlin Hospital
Medical Center LLC, a Delaware limited liability company, (ii) Summerlin Medical
Center, L.P., a Delaware limited partnership, (iii) District Hospital Partners,
L.P., a D.C. limited partnership, (iv) Laredo Regional Medical Center L.P., a
Delaware limited partnership, (v) Friends Behavioral Health System, L.P., a
Pennsylvania limited partnership, (vi) Cornerstone Regional Hospital, LP, a
Texas limited partnership, (vii) Community Behavioral Health, L.L.C., a Delaware
limited liability company, (viii) Cornerstone Hospital Properties, L.P., a Texas
limited partnership, (ix) Radiation Oncology Center of Aiken, L.L.C., a South
Carolina limited liability company, (x) Friends GP, LLC, a Pennsylvania limited
liability company, (xi) Arrowhead Behavioral Health, LLC, a Delaware limited
liability company, (xii) Cape Girardeau Behavioral Health, LLC, a Missouri
limited liability company, (xiii) Laredo FED JV1, LLC, a Texas limited liability
company, (xiv) UHS-Evolution Homecare, LLC, a Delaware limited liability
company, (xv) Spokane Behavioral Health, LLC, a Washington limited liability
company, (xvi) Lancaster Behavioral Health Hospital, LLC, a Pennsylvania limited
liability company, (xvii) Quail Surgical and Pain Management Center, LLC, a
Nevada limited liability company, (xviii) Surgery Center of the Temecula Valley,
LLC, a Delaware limited liability company, (xix) Clive Behavioral Health, LLC, a
Delaware limited liability company, (xx) Michigan BH JV, LLC, a Michigan limited
liability company, (xxi) WRMCABNS, LLC, a Florida limited liability company and
(xxii) from and after the Sixth Amendment Effective Date, any joint venture
entered into by the Borrower or any Subsidiary designated as a Specified Joint
Venture by the Borrower after the Closing Date in a written notice to the
Administrative Agent; provided, that, (a) the aggregate amount invested by
Borrower or its Subsidiaries in all such joint ventures under this clause (xxii)
shall not exceed $500,000,000 for all such joint ventures, (b) at the time of
such designation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (c) no such Specified Joint Venture
shall engage in any business or other activity other than Business of the same
general type in which the Borrower and its Subsidiaries are engaged on the
Closing Date or that are reasonably related thereto; provided that in the event
that any of the foregoing Persons described in clauses (i) through (xxi) above
shall become a Wholly Owned Subsidiary of a Loan Party, such Person shall cease
to be a “Specified Joint Venture.”

“Specified Receivables Subsidiary”: any Subsidiary of the Borrower that is
identified as such on Schedule 1.1D or otherwise designated as a Specified
Receivables Subsidiary by the Borrower on or after the Closing Date in a written
notice to the Administrative Agent; provided, that, in each case, (i) at no time
shall any creditor of any such Subsidiary have any claim (whether pursuant to a
Guarantee Obligation or otherwise) against the Borrower or any of its other
Subsidiaries (other than another Specified Receivables Subsidiary) in respect of
any Indebtedness or other obligation (except for (x) obligations arising by
operation of law, including joint and several liability for taxes, ERISA and
similar items, (y) obligations resulting from any breach of a representation by
the Borrower or such Subsidiary in connection with the sale of any applicable
account receivable and (z) obligations relating to any administrative and
collection agent duties of the Borrower or such Subsidiary in connection with
the sale of any applicable account receivable) of any such Subsidiary; (ii)
neither the Borrower nor any of its

 

--------------------------------------------------------------------------------

 

Subsidiaries (other than another Specified Receivables Subsidiary) shall become
a general partner of any such Subsidiary; (iii) no default with respect to any
Indebtedness of any such Subsidiary (including any right which the holders
thereof may have to take enforcement action against any such Subsidiary), shall
permit solely as a result of such Indebtedness being in default or accelerated
(upon notice, lapse of time or both) any holder of any Indebtedness of the
Borrower or its other Subsidiaries (other than another Specified Receivables
Subsidiary) to declare a default on such other Indebtedness or cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity; (iv)
no such Subsidiary shall own any Capital Stock of, or own or hold any Lien on
any property of, the Borrower or any other Subsidiary of the Borrower (other
than another Specified Receivables Subsidiary); (v) no Investments may be made
in any such Subsidiary by the Borrower or any of its Subsidiaries (other than by
another Specified Receivables Subsidiary); (vi) at the time of such designation,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom; and (vii) no such Subsidiary shall engage in any business or
other activity other than those directly related to its participation in a
Receivables Financing permitted by this Agreement.

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and (a) any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into or (b) in the case of Swap Agreements
in effect on the Closing Date, any Person that becomes a Lender on the Closing
Date or an affiliate of a Person that becomes a Lender on the Closing Date.

“Subordinated Indebtedness”:  Indebtedness the payment of which is subordinated
to the payment of the Obligations.

“Subsequently Incurred Tranche B Term Loans”: any Tranche B Term Loans that are
incurred after an initial incurrence of Tranche B Term Loans under Section
2.24.  

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, that Specified Receivables
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than when such term is used in the definition of
“Specified Receivables Subsidiary”)

“Subsidiary Guarantee Agreement”:  the Guarantee Agreement dated as of August 7,
2014 and executed and delivered by the each Subsidiary Guarantor, substantially
in the form of Exhibit B.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary, Non-Material Subsidiary or Specified Joint Venture.

“Swap”:  any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”:  any agreement with respect to any swap, forward, future, cap,
collar or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any

 

--------------------------------------------------------------------------------

 

combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”:  with respect to any person, any obligation to pay or perform
under any Swap.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $75,000,000.

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”:  as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7.

“Term Lenders”:  the collective reference to the Tranche A Term Lenders and the
Incremental Term Lenders.

“Term Loans”:  the collective reference to the Tranche A Term Loans and the
Incremental Term Loans.

“Third Amendment”:  the third amendment, dated as of May 16, 2013 by and among
the Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.

“Total Revolving Commitments”:   at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time; provided that the amount described in clause (c)(x) of the definition of
the “Revolving Extensions of Credit” shall only be applicable to the extent
Lenders shall have funded their respective participations in the outstanding
Swingline Loans.

“Tranche A Maturity Date”:  October 23, 2023.

“Tranche A Term Commitments”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche A Term Loan to the Borrower in a principal amount not
to exceed the amount set forth under the heading “Tranche A Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  

 

--------------------------------------------------------------------------------

 

The aggregate amount of the Tranche A Term Commitments as of the Sixth Amendment
Effective Date is $2,000,000,000.

“Tranche A Term Lender”:  each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.

“Tranche A Term Loan”:  as defined in Section 2.1, but shall include any Tranche
A Term Loan made hereunder pursuant to the Sixth Amendment on the Sixth
Amendment Effective Date.

“Tranche A Term Percentage”:  as to any Tranche A Term Lender at any time, the
percentage which such Lender’s Tranche A Term Commitment then constitutes of the
aggregate Tranche A Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche A
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding).

“Tranche B Term Lender”: each Lender that holds a Tranche B Term Loan.

“Tranche B Term Loan”: any Incremental Term Loan under the Tranche B Term
Facility.  

“Transactions”:  as defined in Section 4.1.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”:  the United States of America.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Other Definitional Provisions

.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all

 

--------------------------------------------------------------------------------

 

financial computations pursuant hereto shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of any Group Member at “fair value”, as defined therein),
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

Interest Rates; LIBOR Notification

.  

The interest rate on Eurodollar Loans is determined by reference to the
Eurodollar Rate, which is derived from the London interbank offered rate.  The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021,it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.16(b) of this Agreement, such Section 2.16(b) provides a
mechanism for determining an alternative rate of interest.  The Administrative
Agent will notify the Borrower, pursuant to Section 2.16, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurodollar Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.16(b), will be
similar to, or produce the same value or economic equivalence of, the Eurodollar
Rate or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.

 

 

 

--------------------------------------------------------------------------------

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS

Term Commitments.

  Subject to the terms and conditions hereof, each Tranche A Term Lender
severally, but not jointly, agrees to make a loan (each a “Tranche A Term Loan”)
on the Sixth Amendment Effective Date to the Borrower in Dollars in an aggregate
principal amount equal to $2,000,000,000.  The Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.

Procedure for Term Loan Borrowing

.  (a) The Borrower shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to 10:00 A.M.,
New York City time, one Business Day prior to the anticipated Sixth Amendment
Effective Date) requesting that the Term Lenders make the Tranche A Term Loans
on the Sixth Amendment Effective Date and specifying the amount to be
borrowed.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof.  Not later than 12:00 Noon, New York City time,
on the Closing Date each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender.  The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

(b) The Incremental Term Loans shall be borrowed in accordance with Section
2.24.

 

Repayment of Term Loans

.  (a)  The Tranche A Term Loan of each Tranche A Term Lender shall mature in
consecutive quarterly installments, payable on the last day of each fiscal
quarter, beginning with the fiscal quarter ending on March 31, 2019, each of
which shall be in an amount equal to such Lender’s Tranche A Term Percentage
multiplied by the amount set forth below opposite such installment:

Installment

1-8

9-19

Principal Amount

$12,500,000.00

$25,000,000.00

Additionally, on the Tranche A Maturity Date, the Borrower shall repay all
amounts outstanding under the Tranche A Term Loans.

 

(b)The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made.

 

Revolving Commitments

.  (a)  Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving
Commitment.  During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Loans may from time to time be Eurodollar Loans or ABR
Loans, as

 

--------------------------------------------------------------------------------

 

determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

Procedure for Revolving Loan Borrowing

.  The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 12:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) 10:00 A.M., New York City time, on the requested Borrowing Date, in the case
of ABR Loans), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7.  Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

Swingline Commitment

.  (a)  Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect, (ii) the Borrower
shall not request, and the Swingline Lender shall not make, any Swingline Loan
if, after giving effect to the making of such Swingline Loan, (x) the amount of
the Swingline Lender’s Available Revolving Commitment would be less than zero or
(y) the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments.

(b)The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least three Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

(c)If the maturity date shall have occurred in respect of any Class of Revolving
Commitments at a time when another Class of Revolving Commitments is or are in
effect with a longer maturity date, then on the earliest occurring maturity date
all then outstanding Swingline Loans shall be repaid in full on such date (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such maturity date); provided, however, that
thereafter the Borrower may request additional Swingline Loans pursuant to
clause (a) above.

 

--------------------------------------------------------------------------------

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

.  (a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, if any Swingline Loan is not repaid as provided in
Section 2.6(b), on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one Business Day’s notice given by
the Swingline Lender no later than 12:00 Noon, New York City time, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender (provided that the Borrower shall not be deemed to have made any
representations pursuant to Section 5.2 on such date).  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loans.

(c)If prior to the time a Revolving Loan would have otherwise been made pursuant
to Section 2.7(b), one of the events described in Section 8(f) shall have
occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.

(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned,

 

--------------------------------------------------------------------------------

 

such Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e)Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

Commitment Fees, etc.

  (a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
date hereof to the Revolving Termination Date, in each case, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.

(b)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

Termination or Reduction of Revolving Commitments

.  The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect.

Optional Prepayments

.  

(a)The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 P.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 P.M., New York City time, one Business Day prior thereof, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.20.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.    

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything to the contrary contained in this Section 2.10 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing, the Borrower may prepay outstanding Term Loans
pursuant to this Section 2.10(b) (any such prepayment, an “Auction Prepayment”)
on the following basis (the transactions described in this Section 2.10(b),
collectively, the “Auction Prepayment Transactions”):

(i)The Borrower may notify (x) the Administrative Agent and (y) the Tranche A
Term Lenders or the Tranche B Term Lenders, as applicable (an “Auction
Prepayment Notice”), that the Borrower desires to prepay the Tranche A Term
Loans or any Tranche B Term Loans, as applicable, with cash proceeds in an
aggregate principal amount specified by the Borrower (which amount shall be not
less than $10,000,000 in the aggregate in each case; each, an “Auction
Prepayment Amount”) at a price (which shall be within a range (the “Range”) to
be specified by the Borrower with respect to each Auction Prepayment ) equal to
a percentage of par (the “Payment Percentage”) of the principal amount of the
Term Loans to be prepaid; provided that (A) the aggregate cash amount paid out
of pocket by the Borrower for all Auction Prepayments shall not exceed
$300,000,000 during the term of this Agreement (excluding any other voluntary or
involuntary prepayments of Loans in accordance with this Agreement, any accrued
interest payable in connection with an Auction Prepayment, or any fees payable
in connection therewith), (B) no more than three Auction Prepayment Transactions
(counting transactions closing on or about the same date as one transaction) may
be consummated, (C) no proceeds of Revolving Loans shall be used to finance an
Auction Prepayment, (D) automatically and without the necessity of any notice or
any other action, all principal and accrued and unpaid interest on the Term
Loans so prepaid shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents and (E) at the time of delivery of any Auction Prepayment
Notice, the Borrower shall furnish to the Administrative Agent and each Lender a
certificate signed by a Responsible Officer stating that no Default or Event of
Default has occurred and is continuing or would result from the proposed Auction
Prepayment.

(ii)In connection with an Auction Prepayment, the Borrower shall allow each
Tranche A Term Lender or each Tranche B Term Lender, as applicable, to specify a
Payment Percentage (the “Acceptable Payment Percentage”) for a principal amount
(subject to rounding requirements specified by the Administrative Agent) of
Tranche A Term Loans or Tranche B Term Loans, as applicable, at which such
Lender is willing to permit such Auction Prepayment (it being understood that no
Lender shall be required to specify a Payment Percentage or permit such Auction
Prepayment with respect to the Loans held by it).  Based on the Acceptable
Payment Percentages and principal amounts of Term Loans specified by Lenders,
the applicable Payment Percentage (the “Applicable Payment Percentage”) for the
Auction Prepayment shall be the lowest Acceptable Payment Percentage at which
the Borrower can complete the Auction Prepayment for the applicable Auction
Prepayment Amount that is within the applicable Range; provided, that if the
offers received from Lenders are insufficient to allow the Borrower to complete
the Auction Prepayment for the applicable Auction Prepayment Amount, then the
Applicable Payment Percentage shall instead be the highest Acceptable Payment
Percentage that is within the applicable Range.  The Borrower shall prepay Term
Loans (or the respective portions thereof) offered by Lenders at the Acceptable
Payment Percentages specified by each such Lender that are equal to or less than
the Applicable Payment Percentage (“Qualifying Term Loans”) by remitting an
amount to each Lender to be prepaid equal to the product of the face amount, or
par, of the Term Loan being prepaid multiplied by the Applicable Payment
Percentage; provided that if the aggregate cash proceeds required to prepay
Qualifying Term Loans (disregarding any interest payable under Section
2.10(b)(iii) or any fees payable in connection therewith) would exceed the
applicable Auction Prepayment Amount for such

 

--------------------------------------------------------------------------------

 

Auction Prepayment, the Borrower shall prepay such Qualifying Term Loans at the
Applicable Payment Percentage ratably based on the respective principal amounts
of such Qualifying Term Loans (subject to rounding requirements specified by the
Administrative Agent).  

(iii)All Term Loans prepaid by the Borrower pursuant to this Section 2.10(b)
shall be accompanied by payment of accrued and unpaid interest on the par
principal amount so prepaid to, but not including, the date of prepayment.

(iv)The par principal amount of Term Loans prepaid pursuant to this Section
2.10(b) shall be applied to reduce the remaining installments of the respective
Term Loans of the Lenders being prepaid pro rata based upon the then remaining
principal amount thereof.

(v)Each Auction Prepayment shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Type and Interest Periods
of accepted Loans, irrevocability of Auction Prepayment Notice and other notices
by the Borrower and Lenders and determination of Applicable Payment Percentage)
established by the Administrative Agent.

(vi)The Lenders acknowledge that following an Auction Prepayment, principal,
interest and any related payments in respect of the applicable Term Loans may be
made on a non-pro rata basis, as determined by the Administrative Agent, among
the applicable Lenders to reflect subsequent amortization of the then
outstanding Term Loans.

Mandatory Prepayments

.  (a)  If any Indebtedness shall be issued or incurred by any Group Member
(excluding (x) any Indebtedness incurred in accordance with Section 7.2 and (y)
any Permitted Warrant (to the extent such Permitted Warrant constitutes
Indebtedness)), other than (i) the amount by which the aggregate purchase price
for receivables paid by investors or the loans from such investors in connection
with any Receivables Financing and outstanding at any time exceeds $600,000,000
and (ii) the Borrower’s direct or indirect ratable share (determined in
accordance with the Borrower’s direct or indirect ownership of the relevant
Specified Joint Venture) of Indebtedness incurred under an agreement described
in Section 7.14(c)), an amount equal to 100% of the Net Cash Proceeds thereof
shall be applied on the date of such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.11(d).

(b)If on any date any Loan Party shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, such Net Cash Proceeds to the extent exceeding $5,000,000 in
any single transaction or series of related transactions shall be applied on
such date toward the prepayment of the Term Loans as set forth in Section
2.11(d); provided, that, notwithstanding the foregoing, (i) any Net Cash
Proceeds of Asset Sales and Recovery Events shall be excluded from the foregoing
requirement if a Reinvestment Notice shall be delivered, (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(d) and (iii) no
such prepayment shall be required as a result of any Disposition pursuant to
Section 7.5(g) to the extent that, following the Closing Date and prior to the
date of such Disposition, a prepayment has been made pursuant to Section 2.10(a)
of Term Loans (which prepayment may be made utilizing the proceeds of a
Revolving Loan); provided that the amount of prepayments that may be excluded
pursuant to this clause (iii) shall be equal to the amount of such prepayments
made pursuant to Section 2.10(a) and shall not exceed $125,000,000 in the
aggregate; provided, further, that the Borrower may use a portion of such Net
Cash Proceeds to prepay or repurchase any other Indebtedness that is secured by
the Collateral on a pari passu basis with the Obligations to the extent such
other Indebtedness and the Liens securing the same are permitted hereunder and
the

 

--------------------------------------------------------------------------------

 

documentation governing such other Indebtedness requires such a prepayment or
repurchase thereof (and such requirement has not been declined or waived) with
the proceeds of such Asset Sale or Recovery Event, in each case in an amount not
to exceed the product of (x) the amount of such Net Cash Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of such
other Indebtedness and the denominator of which is the aggregate outstanding
principal amount of Tranche A Term Loans, any Incremental Term Loans and such
other Indebtedness.

(c)[Reserved].

(d)Amounts to be applied in connection with prepayments in accordance with
Section 2.11 shall be applied to the prepayment of the Term Loans ratably
between the Tranche A Term Loans and any outstanding Tranche B Term Loans in
accordance with Section 2.17(b).  The application of any prepayment pursuant to
Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans.  Each prepayment of the Loans under Section 2.11 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

Conversion and Continuation Options

.  (a)  The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 P.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

Limitations on Eurodollar Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than twenty
Eurodollar Tranches shall be outstanding at any one time.

 

--------------------------------------------------------------------------------

 

Interest Rates and Payment Dates

.  (a)  Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non‑payment until such amount
is paid in full (after as well as before judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e)Each Swingline Loan shall bear interest at rate per annum equal to the ABR
plus the Applicable Margin or such other rate as may be from time to time
determined by mutual agreement between the Swingline Lender and the Borrower.

Computation of Interest and Fees

.  (a)  Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

Inability to Determine Interest Rate

.  (a) If prior to the first day of any Interest Period:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable, for such Interest Period, or

 

--------------------------------------------------------------------------------

 

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Base Rate or the Eurodollar Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy, telephonic or electronic mail
notice thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter.  If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans; provided that if
the circumstances giving rise to such notice affect only one Type of Loans, then
the other Type of borrowing of Loans shall be permitted.  

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the Screen Rate has made a public
statement that the administrator of the Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the Screen Rate),
(x) the administrator of the Screen Rate has made a public statement identifying
a specific date after which the Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.16(b), only to the extent
the Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any notice of conversion that requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective and (y) if any notice of borrowing requests a Eurodollar
Loan under the Revolving Facility, such Loan shall be made as an ABR Loan.

Pro Rata Treatment and Payments

.  (a)  Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any

 

--------------------------------------------------------------------------------

 

reduction of the Commitments of the Lenders shall be made pro rata according to
the Revolving Percentages of the relevant Lenders.

(b)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Tranche A Term Loan and Tranche B Term Loan, as
the case may be, shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Tranche A Term Lenders and
any Tranche B Term Lenders, respectively.  Within each such Facility, the amount
of each principal prepayment of the Tranche A Term Loan or the Tranche B Term
Loan, as the case may be, made pursuant to Section 2.11 shall be applied to
reduce the Tranche A Term Loans ratably as between the Tranche A Term Lenders or
any Tranche B Term Loans ratably as between the Tranche B Lenders, that provide
for pro rata allocation in direct order to the respective next eight (8)
scheduled principal installments, and pro rata among the remaining respective
installments thereafter.  Amounts prepaid on account of the Term Loans may not
be reborrowed.  The amount of each principal prepayment of the Term Loans made
pursuant to Section 2.10(a) shall be applied to reduce the remaining principal
installments of the Term Loans as directed by the Borrower with respect to
Facility and order.

(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.

 

--------------------------------------------------------------------------------

 

(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(c), 2.7(d), 2.17(e), 2.17(f), 3.4(a) or 9.7 (unless
subject to a good faith dispute), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision of this Agreement), apply any
amounts thereafter received by the Administrative Agent, the Swingline Lender or
the Issuing Lender for the account of such Lender under this Agreement to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Requirements of Law

.  (a)  If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i)shall subject any Lender to any tax on its capital reserve (or any similar
tax) of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any Application or any Eurodollar Loan made by it (except for
Non-Excluded Taxes covered by Section 2.19 and changes in the rate of tax on the
overall net income of such Lender);

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii)shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental

 

--------------------------------------------------------------------------------

 

Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender shall use a reasonable averaging and attribution
method.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

Taxes

.  (a)  All payments made by or on behalf of any Loan Party under this Agreement
or any other Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (“Taxes”), excluding (i) net income taxes, franchise
taxes, net worth taxes, gross receipt taxes or any similar taxes imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, or engaged in any
other transaction pursuant to, this Agreement or any other Loan Document) and
(ii) U.S. federal withholding taxes resulting from FATCA as enacted on the date
on which such Lender becomes a party to this Agreement (other than a Lender
acquiring its applicable ownership interest pursuant to Section 2.22) or such
Lender changes its lending office, except in each case to the extent that
amounts with respect to such Taxes were payable pursuant to this Section 2.19
either to such Lender’s assignor immediately before such Lender became a Lender
or to such Lender immediately before it changed its lending office, provided
that, if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender,
(i) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) the amounts of interest or
any such other amounts payable hereunder at the rates

 

--------------------------------------------------------------------------------

 

or in the amounts specified in this Agreement as if such withholding or
deduction had not been made, provided, further however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (x) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) of this Section or (y) that are
United States federal withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.  Solely for purposes of
determining withholding Taxes imposed under FATCA, from and after the effective
date of the Sixth Amendment, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loan as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulations Section 1.1471-2(b)(2)(i).

(b)In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof.  If (i) such Loan Party
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority, (ii) such Loan Party fails to remit to the Administrative
Agent the required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender (whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties and any reasonable expenses arising therefrom or with
respect thereto that may become payable by the Administrative Agent or any
Lender as a result of any such failure in the case of (i) and (ii) or any such
direct imposition in the case of (iii). The indemnity under this Section 2.19(c)
shall be paid within 10 days after the Lender or Administrative Agent, as
applicable, delivers to any Loan Party a certificate stating the amounts so
payable by such Lender or the Administrative Agent.  Such certificate shall be
conclusive of the amount so payable absent manifest error.  Such Lender shall
deliver a copy of such certificate to the Administrative Agent.  In the case of
any Lender making a claim under this Section 2.19(c) on behalf of any of its
beneficial owners, an indemnity payment under this Section 2.19(c) shall be due
only to the extent that such Lender is able to establish that, with respect to
any applicable Non-Excluded Taxes, such beneficial owners supplied to the
applicable Persons such properly completed and executed documentation necessary
to claim any applicable exemption from, or reduction of, such Non-Excluded
Taxes.

(d)(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under this Agreement, or
any other tax subject to indemnification under this Agreement, shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
law and reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law and reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding or tax.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(d) (ii) and (iii) below) shall not be
required if in the Lender's judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding any other

 

--------------------------------------------------------------------------------

 

provision of this Section, a Lender shall not be required to deliver any form
pursuant to this Section that such Lender is not legally able to deliver.

(ii) Each Lender (or Assignee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of U.S.
Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form W-8IMY
(together with any applicable IRS forms), or, in the case of a Non‑U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non‑U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Non‑U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Borrower
or the Administrative Agent.  In addition, each Non‑U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non‑U.S. Lender.  Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or before the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

(e)Each Lender shall indemnify the Administrative Agent within 10 days after the
demand therefor for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority that are attributable to such Lender and that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  

 

--------------------------------------------------------------------------------

 

(f)If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.19, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable after-tax position
than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid.   This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g)The agreements in this Section shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.18 or 2.19(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or

 

--------------------------------------------------------------------------------

 

regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation.

Replacement of Lenders

.  The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18 or 2.19(a), (b) is a
Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (provided that at least Required Lender
consent to such proposed amendment, supplement, modification, consent or waiver
has been obtained), with a replacement financial institution; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, without limiting any other rights
the Borrower may have against such Defaulting Lender, then the following
provisions shall apply for so long as such Revolving Lender is a Defaulting
Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.8(a);

(b)the Commitment and Revolving Extension of Credit of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided that (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent, (ii)
the principal amount of, or interest or fees payable on, Loans or Letters of
Credit may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent
and (iii) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other Lenders or affected Lenders, as the case may be, shall require the
consent of such Defaulting Lender;

(c)if any Swingline Loans or L/C Obligations exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Loans and L/C Obligations of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance

 

--------------------------------------------------------------------------------

 

with their respective Revolving Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Revolving Extensions of Credit does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Revolving Percentage of the Swingline Loans and (y) second, cash collateralize
for the benefit of the Issuing Lender only the Borrower’s obligations
corresponding to such Defaulting Lender’s Revolving Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Obligations are outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Revolving Percentage of the L/C Obligations pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender’s Revolving
Percentage of the L/C Obligations during the period such Defaulting Lender’s
Revolving Percentage of the L/C Obligations is cash collateralized;

(iv)if the Revolving Percentage of the L/C Obligations of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v)if all or any portion of such Defaulting Lender’s Revolving Percentage of the
L/C Obligations is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all letter of credit fees
payable under Section 3.3 with respect to such Defaulting Lender’s Revolving
Percentage of the L/C Obligations shall be payable to the Issuing Lender until
and to the extent that such Revolving Percentage of the L/C Obligations is
reallocated and/or cash collateralized; and

(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Revolving Percentage of the L/C Obligations will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.23(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Revolving Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) the Swingline Lender or the Issuing Lender has a
good faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender and the Issuing Lender shall promptly notify
the Borrower and the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing
Lender, as the case may be, shall have entered into arrangements with the
Borrower or such Revolving Lender,

 

--------------------------------------------------------------------------------

 

satisfactory to the Swingline Lender or the Issuing Lender, as the case may be,
to defease any risk to it in respect of such Revolving Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Revolving Percentage of Swingline Loans and L/Obligations of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Loans in accordance
with its Revolving Percentage.

Incremental Facilities

.  (a)  The Borrower and any one or more Lenders (including New Lenders) may
from time to time agree that such Lenders shall make, obtain or increase the
amount of their Incremental Term Loans or Revolving Commitments, as applicable,
by executing and delivering to the Administrative Agents an Increased Facility
Activation Notice specifying (i) the amount of such increase and the Facility or
Facilities involved, (ii) the applicable Increased Facility Closing
Date,  (iii) in the case of Incremental Term Loans, (x) the applicable
Incremental Term Maturity Date, (y) the amortization schedule for such
Incremental Term Loans, which shall comply with Section 2.3(b) and (z) the
Applicable Margin for such Incremental Term Loans; provided, that (i) (I) the
interest rate margins with respect to any Incremental Tranche A Facility shall
not be greater than the interest rate with respect to any then outstanding
Tranche A Term Loans plus 0.75% per annum unless the interest rate applicable to
the applicable Tranche A Term Loans is increased so that the interest rate
applicable to the Incremental Tranche A Facility does not exceed the interest
rate applicable to the applicable Tranche A Term Loans by more than 0.75% per
annum and (II) the interest rate margins with respect to any Incremental Tranche
B Facility shall not be greater than the interest rate with respect to any then
outstanding Tranche B Term Loans (if any) plus 0.75% per annum unless the
interest rate applicable to the applicable Tranche B Term Loans is increased so
that the interest rate applicable to the Incremental Tranche B Facility does not
exceed the interest rate applicable to the applicable Tranche B Term Loans by
more than 0.75% per annum; provided that in determining the applicable interest
rates applicable to loans and/or commitments incurred pursuant to each of the
Incremental Term Loans, the Tranche A Term Loans and any Tranche B Term Loans,
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by Borrower to the Lenders of the
Tranche A Term Loans, any Tranche B Term Loans or the Incremental Term Facility,
in the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed four-year life to maturity), but in each
case, exclusive of any arrangement, structuring or other fees payable in
connection with such Incremental Term Loans and (y) if the Incremental Term
Facility includes an interest rate floor different than any interest rate floor
applicable to the Tranche A Term Loans or any Tranche B Term Loans, such
difference shall be equated to interest margin for purposes of determining
whether an increase to the applicable interest margin under the Tranche A Term
Loans or any Tranche B Term Loans, shall be required, (ii) after giving pro
forma effect to the incurrence of Indebtedness on such Increased Facility
Activation Date (assuming any increase in commitments under the Revolving
Facility were fully drawn), the Borrower shall be in compliance with the
covenants set forth in Section 7.1 recomputed as of the last day of the most
recently ended four quarters period, (iii) (x) the weighted average life to
maturity of any Incremental Term Facility (other than any Tranche B Term Loans)
shall be not shorter than the then remaining weighted average life to maturity
of the then-existing Tranche A Term Loans and (y) the weighted average life to
maturity of any Incremental Term Facility that consists of any Tranche B Term
Loans shall be not shorter than the then remaining weighted average life to
maturity of the then-existing Tranche B Term Loans, (iv) any Incremental Tranche
B Facility may have customary call-protection, including “soft-call” protection
in connection with any repricing transaction, (v) any Incremental Tranche B
Facility may also, to the extent so provided in the applicable Increased
Facility Activation Notice, specify whether (v) the applicable

 

--------------------------------------------------------------------------------

 

Tranche B Term Lenders shall have any voting rights in respect of the financial
covenants under this Agreement (including, without limitation, Section 7.1
hereof) (it being agreed that if any Subsequently Incurred Tranche B Term Loans
shall have such voting rights, all then outstanding Tranche B Term Loans shall
also have similar voting rights), (w) any breach of such covenants would result
in a Default or Event of Default for such Tranche B Term Lenders prior to an
acceleration of Commitments and/or Loans by the applicable Lenders in accordance
with the terms hereof as a result of such breach (it being agreed that if any
Subsequently Incurred Tranche B Term Loans shall have such a default, all then
outstanding Tranche B Term Loans shall also have a similar default), (x) any
such Tranche B Term Loans will be subject to an Excess Cash Flow mandatory
prepayment based on a percentage (with step-downs in such percentage) of Excess
Cash Flow to be specified in the applicable Increased Facility Activation Notice
(it being understood that any such prepayment may apply to all then outstanding
Term Loans also on a ratable basis) and (y) the applicable Tranche B Term
Lenders shall be subject to any other representations and warranties, covenants
or events of default that are different from the terms set forth in this
Agreement as of the date of the incurrence of such Indebtedness but are
customary for “B” term loans at the time of incurrence thereof; provided, that,
such Tranche B Term Loans shall not have representations and warranties,
covenants or events of default that are more restrictive, taken as a whole, than
the representations and warranties, covenants or events of default set forth in
this Agreement as of the date of incurrence of such Indebtedness unless such
representations and warranties, covenants or events of default apply also to all
other then outstanding Term Loans or only apply after the latest maturity date
then applicable to any Tranche B Term Loans) and (z) such Incremental Term Loans
which are Tranche B Term Loans will have a minimum amount for assignments in the
amount of $500,000 (unless an exception set forth in Section 10.6 applies), and
(vii) the Administrative Agent shall have received such legal opinions, board
resolutions, officers’ certificates, reaffirmation agreements and other
documentation as it shall reasonably request.  Notwithstanding the foregoing,
(i) the aggregate amount of borrowings of Incremental Term Loans and the
aggregate amount of incremental Revolving Commitments obtained after the Closing
Date pursuant to this paragraph shall not exceed the difference between (A) the
Maximum Incremental Amount and (B) the cumulative amount of Indebtedness
incurred pursuant to Section 7.2(k) and (ii) without the consent of the
Administrative Agent, (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $50,000,000 and (y) no more than 5
Increased Facility Closing Dates may be selected by the Borrower after the
Closing Date.  No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b)Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld; provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of an Incremental Term
Loan to a Lender, an affiliate of a Lender or an Approved Fund) may elect to
become a “Lender” under this Agreement in connection with any transaction
described in Section 2.24(a) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit I-3, whereupon such
bank, financial institution or other entity (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

(c)Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitments from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche then outstanding had
been borrowed or effected on such Increased Facility Closing Date and (ii) the
aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased.  The Eurodollar Base
Rate applicable to

 

--------------------------------------------------------------------------------

 

any Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Loans of the other
Lenders in the same Eurodollar Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrower and the relevant Lender).

(d)Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby.  Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

Illegality

.  If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain, or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrower (through the Administrative
Agent), (a) any obligation of such Lender to make or continue Eurodollar Loans
or to convert ABR Loans to Eurodollar Loans shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Revolving
Loans that are Eurodollar Loans of such Lender to ABR Loans (the interest rate
on which ABR Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Eurodollar
Rate component of the ABR), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (ii) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the ABR applicable to such Lender without reference to the Eurodollar
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 2.20.

 

SECTION 3.  LETTERS OF CREDIT

L/C Commitment

.  (a)  Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower or for the account of any Subsidiary (provided that the Borrower
shall be a co-applicant, and be jointly and severally liable, with respect to
each such Letter of Credit issued for the account of such Subsidiary) on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the applicable Issuing Lender; provided that no
Issuing Lender shall have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero

 

--------------------------------------------------------------------------------

 

or (iii) such Issuing Lender would have issued Letters of Credit in an aggregate
amount in excess of the amount set forth opposite its name on Schedule 3.1 (as
such schedule may be updated from time to time with the consent of each Issuing
Lender and the Borrower).  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
latest then applicable Revolving Termination Date, provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above) under customary “evergreen” provisions.

(b)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

Procedure for Issuance of Letter of Credit

.  The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

Fees and Other Charges

.  (a)  The Borrower will pay a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date.  In addition, the Borrower shall pay to the applicable
Issuing Lender for its own account a fronting fee of 0.175% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lenders in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

L/C Participations

.  (a)  The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Participant agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the

 

--------------------------------------------------------------------------------

 

Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount that is not so reimbursed (or is so
returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

(b)If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the greater of the NYFRB Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation during the period from and including
the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  If any such amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Facility.  A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c)Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

Reimbursement Obligation of the Borrower

.  If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of (a) the draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 12:00 Noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or (ii)
if clause (i) above does not apply, the Business Day immediately following the
day that the Borrower receives such notice.  Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.  Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (x) until the Business Day next succeeding the date of the
relevant notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).

 

--------------------------------------------------------------------------------

 

Obligations Absolute

.  The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

Letter of Credit Payments

.  If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof.  The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

Applications

.  To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

Existing Letters of Credit

.  All Existing Letters of Credit shall be deemed to have been issued under this
Agreement on the Closing Date and shall be outstanding hereunder and subject to
all provisions contained herein and shall be deemed to be Letters of Credit, and
the issuer of each Existing Letter of Credit shall be deemed to be the Issuing
Lender with respect to each Existing Letter of Credit issued by it.

Reallocation Procedures

. If the maturity date in respect of any Class of Revolving Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Commitments in respect of which the maturity date shall
not have occurred are then in effect, such Letters of Credit shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make payments in
respect thereof), and ratably participated in by Lenders pursuant to the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall cash collateralize any such Letter of Credit in a manner
reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower represents and warrants to the Administrative Agent and each Lender
that:

Financial Condition

.  (a)  The unaudited pro forma consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at June 30, 2018 (including the notes thereto)
(the “Pro Forma Balance Sheet”) and the related pro forma consolidated
statements of income and of cash flows ended on such date, copies of which have
heretofore been furnished to each Lender, have been prepared giving effect (as
if such events had occurred on such date) to (i) the 2018 Transactions and (ii)
the payment of fees and expenses in connection with the foregoing (collectively,
the “Transactions”).  The Pro Forma Balance Sheet and the related pro forma
consolidated statements of income and of cash flows have been prepared based on
the best information available to the Borrower as of the date of delivery
thereof, and present fairly on a pro forma basis the estimated financial
position of Borrower and its consolidated Subsidiaries as at June 30, 2018,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b)The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at December 31, 2015, December 31, 2016 and December 31, 2017,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended.  The unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at June 30,
2018, and the related unaudited consolidated statements of income and cash flows
for the 12-month period ended on such date, present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the 12-month period then ended (subject to normal year‑end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  During the period
from December 31, 2017 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property.

No Change

.  Except as disclosed on Schedule 4.2, since December 31, 2017, there has been
no development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

Existence; Compliance with Law

.  Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except, with respect to any of the foregoing clauses (a)-(d), as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Power; Authorization; Enforceable Obligations

.  Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has

 

--------------------------------------------------------------------------------

 

taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4(a), which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect except
as set forth in Schedule 4.4(b) and (ii) the filings referred to in Section
4.19.  The failure of the consents, authorizations, filings and notices
described in Schedule 4.4(b) to have been obtained or made and to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Loan Party and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  

Litigation

.  Except as disclosed on Schedule 4.6, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

No Default

.  No Default or Event of Default has occurred and is continuing.

Ownership of Property; Liens

.  Each Group Member has title in fee simple to, or a valid leasehold interest
in, all its material real property, and good title to, or a valid leasehold
interest in, all its other property material to the operation of its business
except, as to such real property and other property, for minor defects in title
that do not interfere in any material respect with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes, and none of such property is subject to any Lien except
as permitted by Section 7.3.

Intellectual Property

.  Except where such failure would not reasonably be expected to have a Material
Adverse Effect, each Group Member owns, or is licensed to use, all Intellectual
Property necessary for the conduct of its business as currently conducted.  No
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim, and the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person, in each case, except as could not
reasonably be expected to have a Material Adverse Effect.

Taxes

.  Each Group Member has filed or caused to be filed all Federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and

 

--------------------------------------------------------------------------------

 

payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which, if material, reserves in conformity with GAAP have been
provided on the books of the relevant Group Member).

Federal Regulations

.  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board.  No more than 25% of the assets
of the Group Members consist of “margin stock” as so defined.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U‑1, as applicable,
referred to in Regulation U.

Labor Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

ERISA

.  (a)  Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Group Member and each of
their respective ERISA Affiliates is in compliance with the terms of each Plan
and with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder relating to the Plan; (ii) no ERISA Event
(excluding any Foreign Plan Event) has occurred or is reasonably expected to
occur; and (iii) all amounts required by applicable law with respect to, or by
the terms of, any retiree welfare benefit arrangement maintained by any Group
Member or any ERISA Affiliate or to which any Group Member or any ERISA
Affiliate has an obligation to contribute have been accrued in accordance with
Accounting Standards Codification Topic 715-60, or subsequent recodification
thereof, as applicable.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715-30, or subsequent recodification
thereof, as applicable) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than a material amount the
fair market value of the assets of such Pension Plan allocable to such accrued
benefits, and the present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Accounting Standards Topic 715-30, or subsequent recodification thereof, as
applicable) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than a material amount the fair market
value of the assets of all such underfunded Pension Plans.

(b)Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, no Foreign Plan Event has occurred or is reasonably
expected to occur.

Investment Company Act; Other Regulations

.  No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

--------------------------------------------------------------------------------

 

Subsidiaries

.  Except as disclosed to the Administrative Agent by the Borrower in writing
from time to time on or after the Closing Date, (a) Schedule 4.15 sets forth the
name and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.

Use of Proceeds

.  The proceeds of the Tranche A Term Loans shall be used to repay the existing
tranche A term loans.  The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used for general corporate
purposes.  The proceeds of the Incremental Term Loans shall be used for general
corporate purposes.  The Borrower will not request any Loan or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C)  in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

Environmental Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a)the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in

 

--------------------------------------------------------------------------------

 

violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(f)the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)no Group Member has assumed any liability of any other Person under
Environmental Laws.

Accuracy of Information, etc

.  No statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading.  The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

Security Documents

(a). The Collateral Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  In
the case of the Pledged Stock (as defined in the Collateral Agreement), when
stock certificates representing such Pledged Stock (to the extent constituting
“certificated securities” under Section 8-102(4) of the New York UCC) are
delivered to the Collateral Agent (together with a properly completed and signed
stock power or endorsement), and in the case of the other Collateral described
in the Collateral Agreement, when financing statements and other filings
specified on Schedule 4.19(a) in appropriate form are filed in the offices
specified on Schedule 4.19(a), the Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).

Solvency

.  The Borrower and its Subsidiaries are, and after giving effect to the 2018
Transactions will be and will continue to be, Solvent on a consolidated basis.

Senior Indebtedness

.  The Obligations constitute “Senior Indebtedness” (or similar definition) of
the Borrower under its Subordinated Indebtedness (if any).  

Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and

 

--------------------------------------------------------------------------------

 

applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  
No Loan or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

4.23EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.  

SECTION 5.  CONDITIONS PRECEDENT

[Reserved]

.  

Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including any Increased Facility Activation Date) is
subject to the satisfaction of the following conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects).

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.  AFFIRMATIVE COVENANTS

The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each of its Subsidiaries to:

Financial Statements

.  Furnish to the Administrative Agent and each Lender through the
Administrative Agent:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing; and

 

--------------------------------------------------------------------------------

 

(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments);

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Certificates; Other Information

.  Furnish to the Administrative Agent and each Lender (or, in the case of
clause (g), to the relevant Lender):

(a)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that nothing has come to their
attention to cause them to believe that any Default existed on the date of such
statement, except as specified in such certificate, and confirming the
calculations set forth in the Compliance Certificate delivered simultaneously
therewith pursuant to clause 6.2(b);

(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be, and (y)
to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any material Intellectual Property acquired by any Loan Party and
(3) a description of any Person that has become a Group Member, in each case
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);

(c)as soon as available, and in any event no later than 60 days after the end of
each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

 

--------------------------------------------------------------------------------

 

(d)no later than 10 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the 2014 Indenture or the 2016 Indenture;

(e)within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC;

(f)promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that any Group Member or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if the relevant Group Member
or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof;

(g)promptly, such additional financial and other information as any Lender may
from time to time reasonably request;

(h)to the extent that the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation or otherwise becomes subject to the
Beneficial Ownership Regulation, in each case, at any time after the Sixth
Amendment Effective Date, (x) provide such information and documentation for
purposes of compliance with the Beneficial Ownership Regulation directly to the
Lenders and (y) promptly provide a representation and warranty to the Lenders
that the information included in any Beneficial Ownership Certifications
delivered pursuant to clause (x) above is true and correct in all material
respects as of the date of its delivery; and

 

(i)prompt notice of any change in the information provided in any Beneficial
Ownership Certification delivered pursuant to clause (h) above that would result
in a change to the list of beneficial owners identified therein.

 

Information required to be delivered pursuant to clauses 6.1(a), 6.1(b) and
6.2(e) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent that such information has
been filed with the SEC and is available at www.sec.gov. Such notice may be
included in a certificate delivered pursuant to clause 6.2(a).

Payment of Obligations

.  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material tax obligations and all
of its other obligations of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member and (b) in the case of
obligations other than tax obligations, to the extent that the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Maintenance of Existence; Compliance

.  (a)(i)  Preserve, renew and keep in full force and effect its organizational
existence, provided that any Subsidiary may change the form if its

 

--------------------------------------------------------------------------------

 

entity organization, including from a corporation to a limited liability company
and (ii) take all reasonable action to maintain all rights, privileges and
franchises material to the normal conduct of its business, except, in each case,
as otherwise permitted by Section 7.4 and except, in the case of clause (ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.  

 

Maintenance of Property; Insurance

.  (a)  Keep all property material to the operation of its business in good
working order and condition, ordinary wear and tear excepted and (b) maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business, subject to the Borrower’s standard self insurance
policy.

Inspection of Property; Books and Records; Discussions

.  (a)  Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants.

Notices

.  Within three Business Days give notice to the Administrative Agent upon a
Responsible Officer of the Borrower obtaining actual knowledge of:

(a)the occurrence of any Default or Event of Default (if the same is
continuing);

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any material litigation or proceeding affecting any Group Member (i) in
which the amount involved is $25,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;

(d)an ERISA Event, as soon as possible and in any event within 10 days after the
Borrower knows or has reason to know thereof; and

(e)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

--------------------------------------------------------------------------------

 

Environmental Laws

.  (a)  Comply in all material respects with, and take commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and take commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws. This clause (a) shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the Borrower and any affected
Subsidiaries promptly undertake reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.

(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all orders and directives of all
Governmental Authorities regarding Environmental Laws.  This clause (b) shall be
deemed not breached by a failure to comply with such an order or directive if
the Borrower and any affected Subsidiaries timely challenge in good faith such
order or directive in a manner consistent with all applicable Environmental Laws
and pursue such challenge diligently, and the pendency and pursuit of such
challenge, in the aggregate with the pendency and pursuit of any other such
challenges, could not reasonably be expected to have a Material Adverse Effect.

[Reserved]

.  

Additional Collateral, etc

.  (a)  With respect to any property acquired after the Closing Date by any
Group Member which is not a Non-Material Subsidiary, Specified Joint Venture or
a not-for-profit corporation or similar entity that is prohibited from granting
a Lien on its assets to secure the Obligations by a Requirement of Law (other
than (x) any property described in paragraph (c), (d) or (e) below, (y) any
fixed or capital assets subject to a Lien securing Indebtedness incurred in
accordance with Section 7.2 to finance the acquisition of such fixed or capital
assets, provided that such Liens were created substantially simultaneously with
the acquisition of such fixed or capital assets and (z) property acquired by any
Excluded Foreign Subsidiary) as to which the Collateral Agent, for the benefit
of the Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Collateral Agent such amendments to the Collateral Agreement or
such other documents as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Collateral Agreement or by law or as may
be requested by the Collateral Agent; provided, further that no such Lien shall
be required to be granted on any real property.  

(b)[Reserved].

(c)With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary, a Non-Material Subsidiary or a not-for-profit corporation or similar
entity that is prohibited from granting a Lien on its assets to secure the
Obligations by a Requirement of Law) created or acquired after the Closing Date
by any Loan Party (which, for the purposes of this paragraph (c), shall include
any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary, a
Non-Material Subsidiary, a Specified Joint Venture or a not-for-profit
corporation or similar entity that is prohibited from granting a Lien on its
assets to secure the Obligations by a Requirement of Law), promptly (i) execute
and deliver to the Collateral Agent such amendments to the Collateral Agreement
as the Collateral Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first

 

--------------------------------------------------------------------------------

 

priority security interest in the Capital Stock of such new Subsidiary that is
owned by any Loan Party, (ii) deliver to the Collateral Agent any certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary other than any Specified Joint Venture (A) to
become a party to the Subsidiary Guarantee Agreement and the Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Collateral Agreement or by law or as may be requested by the Collateral
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and a long form good standing certificate from its jurisdiction
of organization, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(d)With respect to any new Subsidiary (other than a Subsidiary required to
become a Subsidiary Guarantor pursuant to Section 6.10(c)) created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Collateral Agent such amendments to the Collateral Agreement as the
Collateral Agent deems necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any such
Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any Excluded Foreign Subsidiary be required
to be so pledged), (ii) deliver to the Collateral Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and take such other action as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein, and (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.

(e)If, at the end of any fiscal quarter of the Borrower after the Closing Date,
Subsidiaries that are “Non-Material Subsidiaries” pursuant to the definition of
“Non-Material Subsidiary” exceed the amounts set forth in the definition
thereof, promptly following delivery of each Compliance Certificate delivered
pursuant to Section 6.2(b), (i) execute and deliver to the Collateral Agent such
amendments to the Collateral Agreement as the Collateral Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
each Subsidiary so designated by the Borrower that is owned by any Group Member,
(ii) deliver to the Collateral Agent any certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause each
Subsidiary designated by the Borrower (A) to become a party to the Subsidiary
Guarantee Agreement and the Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Collateral Agreement with respect to such Subsidiaries
designated by the Borrower, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Collateral
Agreement or by law or as may be requested by the Collateral Agent and (C) to
deliver to the Collateral Agent a certificate of such Subsidiaries designated by
the Borrower, substantially in the form of Exhibit C, with appropriate
insertions and attachments, and (iv) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent, so that the foregoing
condition regarding the definition of “Non-Material Subsidiary” continues to be
true.

 

--------------------------------------------------------------------------------

 

Maintenance of Ratings

.  Use commercially reasonable efforts, including, for the avoidance of doubt,
the payment of the usual and customary fees and expenses of each of S&P and
Moody’s, to cause the Borrower to continuously have public corporate credit and
corporate family ratings, as applicable, from S&P and Moody’s; provided that
nothing herein shall require the maintenance of any such ratings with respect to
securities issued by the Borrower in an unsecured capital markets transaction.

ERISA Compliance

.  With respect to each Group Member and each of their respective ERISA
Affiliates, comply with the terms of each Plan and with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder relating to the Plans, except as could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

Post-Closing Covenants

.  Take each action otherwise required hereunder and set forth on Schedule 6.13
within the period set forth on Schedule 6.13 for such action.

 

SECTION 7.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

Financial Condition Covenants

.

(a)Consolidated Net Leverage Ratio.  Permit the Consolidated Net Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of the
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter to exceed 3.75:1.00 (provided,
that, at the election of the Borrower by delivering written notice to the
Administrative Agent on or prior to the consummation of a Material Permitted
Acquisition, the applicable Consolidated Net Leverage Ratio shall be 4.25:1.00
for four quarters following such Material Permitted Acquisition; provided,
further, that the Borrower may only make up to three such elections during the
term of this Agreement and, after making any such election, may only make a
subsequent election after at least one full fiscal quarter shall have elapsed
after the end of any step-up in the maximum Consolidated Net Leverage Ratio as a
result of a prior election).

(b)[Reserved].  

Indebtedness

.  Create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness, except:

(a)Indebtedness of any Loan Party pursuant to any Loan Document;

(b)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary;

(c)Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Subsidiary Guarantor;

 

--------------------------------------------------------------------------------

 

(d)Indebtedness outstanding on the Sixth Amendment Effective Date and listed on
Schedule 7.2(d);

(e)(i) Indebtedness of the Loan Parties in respect of the Secured Senior Notes
in an aggregate principal amount not to exceed $1,100,000,000 and, prior to
redemption of the 3.750% Secured Senior Notes, the 3.750% Secured Senior Notes;

(f)Indebtedness of any Group Member in respect to the Receivables Financing;

(g)Indebtedness of any Person that becomes a Subsidiary after the date hereof
other than as a result of a Division, provided that such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause shall not exceed
$200,000,000 at any time outstanding;

(h)additional unsecured Indebtedness of the Borrower or any of its Subsidiaries;
provided that (i) the aggregate principal amount of such Indebtedness
outstanding at any time shall not exceed $250,000,000 and (ii) the net cash
proceeds of any such Indebtedness are used to finance Investments made pursuant
to Section 7.8(m) or to refinance Revolving Loans, the proceeds of which were
used to make Investments pursuant to Section 7.8(m);

(i)so long as no Event of Default shall have occurred and be continuing,
additional Indebtedness (including, without limitation, Capital Lease
Obligations and purchase money obligations) of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $225,000,000 at any one time outstanding;

(j)Indebtedness of the Borrower in respect of one or more series of senior
secured notes pursuant to an indenture or a note purchase agreement or otherwise
and any extensions, renewals, refinancings and replacements thereof (the
“Additional Notes”); provided that (i) such Additional Notes are secured by the
Collateral on a pari passu basis with the Obligations pursuant to an
intercreditor agreement reasonably acceptable to the Administrative Agent, (ii)
such Additional Notes are not secured by any property or assets of the Borrower
or any Subsidiary other than the Collateral, (iii) such Additional Notes are not
scheduled to mature prior to the date that is 91 days after the Latest Term
Facility Maturity Date, (iv) the aggregate outstanding principal amount of all
(x) Additional Notes issued pursuant to this paragraph (j) plus (y) Indebtedness
issued pursuant to Section 2.24, shall not exceed the Maximum Incremental Amount
at any time, (v) the security agreements relating to the Additional Notes are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (vi) such Additional Notes
are not guaranteed by any Subsidiaries of the Borrower other than the Loan
Parties, (vii) the documentation with respect to any Additional Notes contains
no mandatory prepayment, repurchase or redemption provisions except with respect
to change of control and asset sale offers that are customary for high yield
notes of such type, (viii) no Default then exists or would result therefrom and
(ix) the covenants, events of default, guarantees, security documents and other
terms and conditions of such Additional Notes (excluding pricing) are, taken as
a whole, not more restrictive to the Borrower and its Subsidiaries than those
herein based on the good faith determination of a Responsible Officer;

(k)additional unsecured Indebtedness of the Borrower of the type referred to in
clause (ii) of the definition of Indebtedness; provided that (x) no Default then
exists or would result therefrom, (y) the maturity date of such Indebtedness
occurs after the Latest Term Facility

 

--------------------------------------------------------------------------------

 

Maturity Date and (z) the aggregate principal amount of such Indebtedness
outstanding at any time shall not exceed $250,000,000;

(l)additional unsecured Indebtedness of the Borrower; provided that (x) no
Default then exists or would result therefrom, (y) the maturity date of such
Indebtedness occurs after the Latest Term Facility Maturity Date and (z) after
giving effect to the incurrence of thereof, the Consolidated Net Leverage Ratio
for the four consecutive fiscal quarter most recently ended is 0.50 less than
the Consolidated Net Leverage Ratio set forth in Section 7.1(a) for the last day
of the current fiscal quarter; and

(m)Indebtedness which represents a replacement, refinancing, refunding or
renewal of any of the Indebtedness described in clauses (d), (e), (f), (g), (h),
(i), (j), (k), and (l) hereof (any such Indebtedness being referred to as
“Refinancing Indebtedness”); provided that (i) the principal amount of such
Indebtedness is not increased, (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party, (iii) no Loan Party that
is not originally obligated with respect to repayment of such Indebtedness is
required to become obligated with respect thereto, (iv) such replacement,
refinancing, refunding or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, modified, replaced,
refinanced, refunded or renewed, (v) if the Indebtedness that is refinanced,
refunded, renewed, modified, replaced or extended was unsecured Indebtedness,
then the replacement, refinancing, refunding or renewal Indebtedness must be
unsecured, (vi) if the Indebtedness that is refinanced, refunded, renewed,
modified, replaced or extended was Subordinated Indebtedness, then the terms and
conditions of the replacement, refinancing, refunding or renewal Indebtedness
must include subordination terms and conditions that are at least as favorable
to the Administrative Agent and the Lenders as those that were applicable to the
replacement, refinancing, refunding or renewal Indebtedness and (vii) such
Refinancing Indebtedness may be issued or incurred within sixty (60) days of the
repayment of the applicable Indebtedness described in clause (d), (e), (f), (g),
(h), (i), (j), (k), or (l) using interim Indebtedness otherwise permitted
hereunder, and provided, further, that in the case of any replacement,
refinancing, refunding or renewal of any of the Secured Senior Notes, such
replacement, refinancing, refunding or renewal Indebtedness shall not mature
prior to the date that is ninety (90) days after the Latest Term Facility
Maturity Date.

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:

(a)Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

--------------------------------------------------------------------------------

 

(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f)Liens in existence on the Sixth Amendment Effective Date listed on Schedule
7.3(f), securing Indebtedness permitted by Section 7.2(d), provided that no such
Lien is spread to cover any additional property after such date and that the
amount of Indebtedness secured thereby is not increased;

(g)Liens created pursuant to the Security Documents;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(i)Liens securing the Secured Senior Notes and, prior to redemption of the
3.750% Secured Senior Notes, the 3.750% Secured Senior Notes pursuant to the
Collateral Agreement;

(j)Liens arising out of the Receivables Financing;

(k)any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(l)any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(m)any Lien arising out of the refinancing, replacement, renewal or refunding of
any Indebtedness permitted under Section 7.2(m);

(n)Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $225,000,000 at any one time; and

(o)Liens on Collateral in respect of Indebtedness permitted by Section 7.2(j)
and subject to the provisions set forth in Section 7.2(j).

Fundamental Changes

.  Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(a)any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any other Subsidiary (provided that (x) in any such
transaction involving a Wholly Owned Subsidiary Guarantor, the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving corporation and (y) in
any such transaction to which the foregoing clause (x) does not apply and
involving a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation);

(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (i) to
the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5;

 

--------------------------------------------------------------------------------

 

(c)any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(d)any Subsidiary that is an LLC may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Subsidiary Guarantors at such
time.

 

Notwithstanding anything to the contrary in this Agreement, any Subsidiary which
is a Division Successor resulting from a Division of assets of a Subsidiary that
is not a Non-Material Subsidiary may not be deemed to be a Non-Material
Subsidiary at the time of or in connection with the applicable Division.  

 

Disposition of Property

.  Dispose of any of its property, whether now owned or hereafter acquired, or,
in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a)the Disposition of obsolete or worn out property in the ordinary course of
business;

(b)the sale of inventory in the ordinary course of business;

(c)Dispositions permitted by clause (i) of Section 7.4(b) and Section 7.11;

(d)the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or any
Subsidiary Guarantor;

(e)the Disposition by any Subsidiary of the Borrower of substantially all of its
accounts receivable to the special purpose Subsidiary referred to in the
definition of “Receivables Financing” pursuant to the Receivables Financing and
such Subsidiary may obtain financing of up to $600,000,000 by selling or
pledging substantially all such accounts receivable to certain investors;

(f)the Disposition of (i) other property having a fair market value not to
exceed, in the aggregate for any fiscal year of the Borrower, 5.0% of the
consolidated total assets of the Borrower and its Subsidiaries (calculated in
conformity with GAAP based on the annual financial statements for the prior
fiscal year of the Borrower delivered to the Administrative Agent pursuant to
Section 6.1(a)) and (ii) Non-Material Subsidiaries (or property of Non-Material
Subsidiaries) having a fair market value not to exceed, in the aggregate during
the term of this Agreement, the Non-Material Subsidiary Cap; and

(g)any Disposition required to be made by any Governmental Authority.

 

Restricted Payments

.  Declare or pay any dividend (other than dividends payable solely in common
stock of the Person making such dividend) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock
(other than any Permitted Bond Hedge and any Permitted Warrant) of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that:

 

--------------------------------------------------------------------------------

 

(a)any Subsidiary may make Restricted Payments ratably to its respective
shareholders;

(b)so long as no Event of Default shall have occurred and be continuing, the
Borrower may purchase the Borrower’s common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;

(c)the Borrower may declare and pay quarterly dividends with respect to the
common stock of the Borrower not to exceed $0.10 per share;

(d)any payment of cash by the Borrower or the Subsidiary issuer upon conversion
or exchange of any Convertible Notes;

(e)other Restricted Payments not to exceed the Available Excess Cash Flow Amount
on such date minus (i) the cumulative amount used to make Investments pursuant
to Section 7.8(i) and (ii) the cumulative amount used to make Restricted
Payments pursuant to this clause (e) prior to such date;

(f)in addition to Restricted Payments otherwise expressly permitted by this
Section, Restricted Payments by the Borrower in an aggregate amount not to
exceed the difference between (x) $400,000,000 during the term of this Agreement
and (y) the cumulative amount (valued at cost) used to make Investments pursuant
to Section 7.8(m) prior to the date of such Restricted Payment; and

(g)other Restricted Payments; provided that (i) the Consolidated Net Leverage
Ratio, calculated on a pro forma basis after giving effect to such Restricted
Payments and the incurrence of all Indebtedness in connection therewith for the
four most-recent fiscal quarters shall not be more than 3.50 to 1.00 and (ii) no
Default or Event of Default shall then exist or would exist after giving effect
thereto.

[Reserved]

.  

Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase, hold or acquire (including pursuant to
any merger with, or as a Division Successor pursuant to the Division of, any
Person that was not a wholly owned Subsidiary prior to such merger or Division)
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a)Investments in existence on the Closing Date;

(b)extensions of trade credit in the ordinary course of business;

(c)investments in Cash Equivalents;

(d)Guarantee Obligations permitted by Section 7.2;

(e)loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) not to
exceed $10,000,000 in the aggregate at any time outstanding;

 

--------------------------------------------------------------------------------

 

(f)[Reserved];

(g)Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(h)intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary or, promptly after such
Investment becomes a Subsidiary and performs the actions set forth in Section
6.10(c); provided that the amount of intercompany Investments made in any
Subsidiary that is not a Subsidiary Guarantor pursuant to this clause (h) shall
not exceed $25,000,000 in the aggregate;

(i)so long as no Event of Default shall have occurred and be continuing, other
Investments (valued at cost) not to exceed the Available Excess Cash Flow Amount
on such date minus (i) the cumulative amount used to make Restricted Payments
pursuant to Section 7.6(e) and (ii) the cumulative amount used to make
Investments pursuant to this clause (i) prior to such date;

(j)Investments in any Permitted Bond Hedge;

(k)Investments by means of any payment of cash by the Borrower or the Subsidiary
issuer upon conversion or exchange of any Convertible Notes;

(l)Investments in Non-Material Subsidiaries to the extent the proceeds of such
loans are used to fund Capital Expenditures;

(m)in addition to Investments otherwise expressly permitted by this Section, (i)
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed the difference between (x) $400,000,000 during
the term of this Agreement and (y) the cumulative amount used to make Restricted
Payments pursuant to Section 7.6(f) prior to the date of such Investment and
(ii) other Investments by the Borrower or any of its Subsidiaries; provided that
(i) the Consolidated Net Leverage Ratio, calculated on a pro forma basis after
giving effect to any such Investment for the four most-recent fiscal quarters
shall not be more than 3.50 to 1.00 (or, in the case of an Investment that
constitutes a Material Permitted Acquisition with respect to which Borrower has
delivered written notice of election to the Administrative Agent in accordance
with Section 7.1(a), the applicable Consolidated Net Leverage Ratio that will be
required under Section 7.1(a) for the four quarters following such Material
Permitted Acquisition after giving effect to the election) and (ii) no Default
or Event of Default shall then exist or would exist after giving effect thereto

; provided that for purposes of determining the amount of Investments made, the
amount of any Investment made by a Subsidiary that is not a wholly-owned
Subsidiary of the Borrower shall only include the allocable portion of such
Investment corresponding to the Borrower’s direct or indirect ownership interest
in such Subsidiary.

Optional Payments and Modifications of Certain Debt Instruments

.  (a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the 3.750% Secured Senior Notes, the Secured
Senior Notes or any Subordinated Indebtedness other than in connection with a
refinancing thereof permitted by Section 7.2(m) unless (i) the Consolidated Net
Leverage Ratio, calculated on a pro forma basis after giving effect to such
prepayment, redemption or purchase for the

 

--------------------------------------------------------------------------------

 

four most-recent fiscal quarters shall not be more than 3.50 to 1.00 and (ii) no
Default or Event of Default shall then exist or would exist after giving effect
thereto or (b) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
of the 3.750% Secured Senior Notes or the Secured Senior Notes to the extent
that such amendment, modification, waiver or change could reasonably be expected
to be adverse in any material respect to the Lenders.

Transactions with Affiliates

.  Except for transactions consistent with normal business practices consummated
pursuant to Management Agreements, enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.  

Sales and Leasebacks

.  Enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for any such sale of any
fixed or capital assets by the Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 90 days after the Borrower or Subsidiary
acquires or completes the construction of such fixed or capital asset, provided
that the aggregate amount of sale and leaseback transactions consummated in
reliance on this Section 7.11 shall not exceed $100,000,000.

Swap Agreements

.  Enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure (other than those in respect of Capital Stock, the 3.750% Secured
Senior Notes or the Secured Senior Notes), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary, (c) any Permitted Bond Hedge and (d) any Permitted Warrant.

Changes in Fiscal Periods

.  Permit the fiscal year of the Borrower to end on a day other than December 31
or change the Borrower’s method of determining fiscal quarters.

Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents to
which it is a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) any
agreement governing Indebtedness of a Specified Joint Venture; provided that, in
the case of this clause (c), such prohibitions or limitations contained therein
do not extend to any other Group Member and (d) the 2014 Indenture or the 2016
Indenture and any refinancing thereof permitted by Section 7.2(m); provided that
the provisions of any such refinancing that prohibit or limit the ability of any
Group Member to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party are at least as
favorable to the Secured Parties as those contained in the 2014 Indenture or the
2016 Indenture, as applicable.

 

--------------------------------------------------------------------------------

 

Clauses Restricting Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) with respect to any Subsidiary that is not a Wholly Owned
Subsidiary, restrictions contained in the formation documents of such Subsidiary
(provided that in the case of any such Subsidiary in existence on the Closing
Date, the exception provided for in this clause (iii) shall only be applicable
with respect to the formation documents of such Subsidiary as in effect on July
9, 2010, or the date of formation of such Subsidiary if a later date) and (iv)
the 2014 Indenture or the 2016 Indenture and any refinancing thereof permitted
by Section 7.2(m); provided that the provisions of any such refinancing that
impose any encumbrance or restriction described in the foregoing clauses (a)
through (c) are at least as favorable to the Secured Parties as those contained
in the 2014 Indenture or the 2016 Indenture, as applicable.

 

Lines of Business

.  Enter into any business, either directly or through any Subsidiary, except
for those businesses of the same general type in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

SECTION 8.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e)(i) any Group Member shall (A) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the

 

--------------------------------------------------------------------------------

 

scheduled or original due date with respect thereto; or (B) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (C) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than any event or condition that
permits the holder(s) of any Convertible Notes to convert or exchange such
Indebtedness, by its terms, into or for cash and/or common stock of the
Borrower), the effect of which default or other event or condition is to cause,
or to permit the holder or beneficiary of such Indebtedness (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable or (ii) there occurs under any Swap Agreement an Early
Termination Date or similar concept (as defined in such Swap Agreement)
resulting from (A) any event of default under such Swap Agreement as to which a
Group Member is the Defaulting Party or similar concept (as defined in such Swap
Agreement) or (B) any Additional Termination Event or similar concept (as so
defined) under such Swap Agreement as to which a Group Member is the sole
Affected Party or similar concept (as so defined); provided, that a default,
event or condition described in clause (i)(A), (i)(B), (i)(C), (ii)(A) or
(ii)(B) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in such clauses shall have occurred and be continuing and the
aggregate of (x) in the case of clauses (i)(A), (i)(B), (i)(C) of this paragraph
(e), the aggregate outstanding principal amount of the relevant Indebtedness
plus (y) in the case of clauses (ii)(A) and (ii)(B) of this paragraph (e), the
Swap Termination Value owed by the relevant Group Members as a result of any
such events  is $50,000,000 or more; or

(f)(i) any Group Member (other than a Non-Material Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against any Group Member (other than a
Non-Material Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member (other than a Non-Material Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member (other than a Non-Material Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member (other than a Non-Material Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or any Group Member (other than a
Non-Material Subsidiary) shall make a general assignment for the benefit of its
creditors; or

(g)(i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Loan
Party or any of their respective

 

--------------------------------------------------------------------------------

 

ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect; or

(h)one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) fully covered by insurance as to
which the relevant insurance company has acknowledged coverage or (y) paid
within 30 days) of $50,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof; or

(i)any of the Security Documents shall cease, for any reason, with respect to a
material part of the Collateral to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents on any material part of the Collateral shall cease
to be enforceable and of the same effect and priority purported to be created
thereby; or

(j)the guarantee contained in Section 2 of the Subsidiary Guarantee Agreement
shall cease, for any reason, to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

(k)(i)  any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)‑5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Borrower; (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors; or (iii)
so long as the Secured Senior Notes or the 3.750% Secured Senior Notes are
outstanding, a Specified Change of Control shall occur, as applicable;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent

 

--------------------------------------------------------------------------------

 

an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

SECTION 9.  THE AGENTS

Appointment

.  Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

Delegation of Duties

.  The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents by or through agents or attorneys‑in‑fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in‑fact selected by it with reasonable
care.

Exculpatory Provisions

.  Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys‑in‑fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

Reliance by Administrative Agent

.  The Administrative Agent (including in its capacity as Collateral Agent)
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have

 

--------------------------------------------------------------------------------

 

been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Non-Reliance on Agents and Other Lenders

.  Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.

Indemnification

.  The Lenders agree to indemnify each Agent and its officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which

 

--------------------------------------------------------------------------------

 

indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee in its capacity as such under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence, bad faith or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Agent in Its Individual Capacity

.  Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

Successor Administrative Agent

.  The Administrative Agent may resign as Administrative Agent (including in its
capacity as Collateral Agent) upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

Co-Documentation Agents, Co-Syndication Agents

and Joint Lead Arrangers.  None of the Co-Documentation Agents, the
Co-Syndication Agents or the Joint Lead Arrangers shall have any duties or
responsibilities hereunder in their capacity as such under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

Certain ERISA Matters

(a).  (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person

 

--------------------------------------------------------------------------------

 

became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and Joint Lead Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit, the Commitments or this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or the
Joint Lead Arrangers or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

(c)The Administrative Agent and Joint Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)

 

--------------------------------------------------------------------------------

 

may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 10.  MISCELLANEOUS

Amendments and Waivers

.  (a) Subject to Section 2.16(b) and Section 10.1(d) below, neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guarantee
Agreement or the Collateral Agreement, in each case without the written consent
of all Lenders; (iv) amend, modify or waive any provision of Section 2.17 or
Section 10.7(a) without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (v) reduce the amount of
Net Cash Proceeds required to be applied to prepay Loans under this Agreement
without the written consent of the Majority Facility Lenders with respect to
each Facility adversely affected thereby; (vi) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (vii) amend,
modify or waive any provision of Section 9 or any other provision of any Loan
Document that affects the Administrative Agent without the written consent of
the Administrative Agent; (viii) amend, modify or waive any provision of Section
2.6 or 2.7 without the written consent of the Swingline Lender; (ix) amend,
modify or waive any provision of Section 3 without the written consent of each
Issuing Lender; (x) amend, modify or waive any provision of Section 2.23 without
the written consent of the Administrative Agent, the Swingline Lender and each
Issuing Lender; or (xi) amend,

 

--------------------------------------------------------------------------------

 

modify or waive Section 2.23(b) without the written consent of each Defaulting
Lender.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Tranche A
Term Loans (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Replaced Term Loans and (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.

(d) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

Notices

.  All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

Borrower:

367 South Gulph Road, P.O. Box 61558,  King of Prussia, PA 19406-0958

 

Attention: Cheryl K. Ramagano

Senior Vice President and Treasurer

 

Telecopy: (610) 382-4407

 

Telephone: (610) 768-3402

 

 

 

--------------------------------------------------------------------------------

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

 

Attention: Dawn Lee Lum, Executive Director

 

Telecopy: (212) 270-3279

 

Telephone: (212) 270-2472

 

 

 

With a copy to:

 

 

 

JPMorgan Chase Bank, N.A.

Loan and Agency

500 Stanton Christiana Road, NCC5/Floor 1

 

Newark, DE 19713

Attention:   Nicholas Fattori

 

Telecopy: 302-634-4733

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received during the recipient’s
normal business hours.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

Payment of Expenses and Taxes

.  The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
its reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one transaction counsel to the
Administrative Agent in addition to special or local counsel and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its out-of-pocket costs and expenses

 

--------------------------------------------------------------------------------

 

incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the allocated fees and expenses
of in-house counsel) to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, the Administrative Agent and each Joint Lead Arranger and their
respective officers, directors, employees, affiliates, agents, advisors and
controlling persons and any successor and assigns of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (excluding net
income taxes, franchise taxes, net worth taxes, gross receipts taxes or any
similar taxes) arising out of or in connection with the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the Borrower in accordance with Section
10.2.  The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

Successors and Assigns; Participations and Assignments

. (a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of either Issuing Lender that issues
any Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than a natural Person  or
individual (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent of:

(A)the Borrower (such consent not to be unreasonably withheld), provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has

 

--------------------------------------------------------------------------------

 

occurred and is continuing, any other Person; provided further, that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and

(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan  to a Lender, an
affiliate of a Lender or an Approved Fund.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D)no assignment of all or a portion of a Lender’s Loans shall be permitted to
(i) any natural person and (ii) any other Person that the Administrative Agent
determines is maintained primarily for the purpose of holding or managing Loans
for the benefit of any natural person and/or immediate family members or heirs
thereof, in each case unless otherwise agreed by each of the Administrative
Agent and the Borrower in its sole discretion; and

(E)without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a

 

--------------------------------------------------------------------------------

 

Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lenders and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent,  the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each

 

--------------------------------------------------------------------------------

 

Participant shall be entitled to the benefits and subject to the limitations of
Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the Administrative Agent or to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, each Loan Party and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a change
in law that occurs after the Participant acquired the applicable participation
or unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  No Participant shall be entitled to the
benefits of Section 2.19 unless such Participant complies with Section 2.19(d)
as if it were a Lender.  

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b).  Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

Adjustments; Set‑off

.  (a)  Except to the extent that this Agreement or a court order expressly
provides for payments to be allocated to a particular Lender or to the Lenders
under a

 

--------------------------------------------------------------------------------

 

particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set‑off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Severability

.  Any provision of this Agreement that is prohibited, invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition, validity, legality or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

Governing Law

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

Submission To Jurisdiction; Waivers

.  The Borrower hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the  Borough of Manhattan), and any appellate court from any thereof and
agrees that all claims in respect of any such action or proceeding may (and any
such claims, cross-claims or third party claims brought against the
Administrative Agent or any of its Affiliates and the respective directors,
officers, employees, agents and advisors of the Administrative Agent and its
Affiliates may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

Acknowledgements

.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders; and

(d)The Administrative Agent, each Lender and their Affiliates may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
affiliates. The Borrower acknowledges and agrees that it has consulted its own
legal and financial advisors to

 

--------------------------------------------------------------------------------

 

the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.

Releases of Guarantees and Liens

.  (a)  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in paragraph (b) below.

(b)At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

(c)After the satisfaction of the Collateral Release Conditions, upon request by
the Borrower (which may be made at any time following such satisfaction so long
as the Collateral Release Conditions continue to be satisfied) all of the
security interests, mortgages, or other Liens in or on the Collateral shall be
released (the date on which such release occurs, the “Collateral Release Date”);
provided, however, that (i) any Liens on the Collateral securing the 3.750%
Secured Senior Notes, the Secured Senior Notes and any other Indebtedness for
borrowed money in excess of $50,000,000 shall be released contemporaneously and
(ii) the initial Collateral Release Date shall not occur prior to the date that
is three months after the Sixth Amendment Effective Date.  In the event that
after the Collateral Release Date, either (i) S&P or Moody’s shall change its
Corporate Rating with the result that the Collateral Release Conditions
described in clause (1) of the definition thereof are not satisfied or (ii)
unless otherwise agreed by the Administrative Agent and the Required Lenders, an
Event of Default shall occur and be continuing, the Borrower shall within 30
calendar days (or such later date as the Administrative Agent may agree) secure
the Obligations by a validly created and perfected first-priority security
interest in the Collateral that, but for the occurrence of the Collateral
Release Date, would have been required to be granted at the date in question.

Confidentiality

.  Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section or other provisions at least as restrictive as this Section, to any
actual or prospective Transferee or any actual or prospective party (or any
professional advisor to such counterparty) to any Swap Agreement, other swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (c)
to its employees, directors, agents, attorneys, accountants, representatives,
consultants, auditors, service providers and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance

 

--------------------------------------------------------------------------------

 

Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to data service providers, including league table providers, that serve the
lending industry, information pertaining to pertaining to this Agreement
routinely provided by arrangers or (k) if agreed by the Borrower in its sole
discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

WAIVERS OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

USA Patriot Act

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

 

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

UNIVERSAL HEALTH SERVICES, INC.

 

 

By:_______________________________________

Name:  

Title:

SECTION 1.  

[Universal Health Services, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

 

 

By: _______________________________________

Name:  

Title:

 

 

[Universal Health Services, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

________________________________, as a Lender

 

 

By: _______________________________________

Name:  

Title:

 




064310-0685-17142-Active.27929011.7

--------------------------------------------------------------------------------

 

Exhibit B

 

Schedules

 

See attached.

 